Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.1 AMENDED AND RESTATED DECLARATION OF TRUST OF UMPQUA MASTER TRUST I Dated as of August 9, 2007 (9)Umpqua Holdings Corporation AU\4265172.3 ARTICLE I INTERPRETATION AND DEFINITIONS Section 1.1 Definitions 2 ARTICLE II ORGANIZATION Section 2.1 Name 10 Section 2.2 Office 10 Section 2.3 Purpose 10 Section 2.4 Authority 11 Section 2.5 Title to Property of a Series 11 Section 2.6 Powers and Duties of the Trustees and the Administrators 11 Section 2.7 Prohibition of Actions by the Master Trust, each Series and the Trustees 17 Section 2.8 Powers and Duties of the Institutional Trustee 18 Section 2.9 Certain Duties and Responsibilities of the Trustees and the Administrators 20 Section 2.10 Certain Rights of Institutional Trustee 22 Section 2.11 Delaware Trustee 24 Section 2.12 Execution of Documents 24 Section 2.13 Not Responsible for Recitals or Issuance of Securities 25 Section 2.14 Term 25 Section 2.15 Mergers 25 ARTICLE III SPONSOR Section 3.1 Sponsors Purchase of Common Securities 27 Section 3.2 Responsibilities of the Sponsor 27 ARTICLE IV TRUSTEES AND ADMINISTRATORS Section 4.1 Number of Trustees 28 Section 4.2 Delaware Trustee 28 Section 4.3 Institutional Trustee; Eligibility 28 Section 4.4 Administrators 29 Section 4.5 Appointment, Removal and Resignation of the Trustees and the Administrators 29 Section 4.6 Vacancies Among Trustees 31 -ii- AU\ Section 4.7 Effect of Vacancies 31 Section 4.8 Meetings of the Trustees and the Administrators 32 Section 4.9 Delegation of Power 32 Section 4.10 Merger, Conversion, Consolidation or Succession to Business 32 ARTICLE V DISTRIBUTIONS Section 5.1 Distributions 33 ARTICLE VI ISSUANCE OF SECURITIES SECTION Section 6.1 General Provisions Regarding Securities 33 Section 6.2 Paying Agent, Transfer Agent, Calculation Agent and Registrar 35 Section 6.3 Form and Dating 35 Section 6.4 Book-Entry Capital Securities 36 Section 6.5 Mutilated, Destroyed, Lost or Stolen Certificates 38 Section 6.6 Temporary Certificates 38 Section 6.7 Cancellation 39 Section 6.8 Rights of Holders; Waivers of Past Defaults 39 ARTICLE VII DISSOLUTION AND TERMINATION OF MASTER TRUST AND SERIES Section 7.1 Dissolution and Termination of Master Trust and each Series 41 ARTICLE VIII TRANSFER OF INTERESTS Section 8.1 General 42 Section 8.2 Transfer Procedures and Restrictions 43 Section 8.3 Deemed Security Holders 47 ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS Section 9.1 Liability 47 Section 9.2 Exculpation 48 Section 9.3 Fiduciary Duty 49 Section 9.4 Indemnification 49 Section 9.5 Outside Businesses 52 Section 9.6 Compensation; Fee 53 (9)Umpqua Holdings Corporation AU\4265172.3 ARTICLE X ACCOUNTING Section 10.1 Fiscal Year 53 Section 10.2 Certain Accounting Matters 53 Section 10.3 Banking 54 Section 10.4 Withholding 55 ARTICLE XI AMENDMENTS AND MEETINGS Section 11.1 Amendments 55 Section 11.2 Meetings of the Holders of the Securities; Action by Written Consent 57 ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND DELAWARE TRUSTEE Section 12.1 Representations and Warranties of Institutional Trustee 59 Section 12.2 Representations and Warranties of Delaware Trustee 60 ARTICLE XIII MISCELLANEOUS Section 13.1 Notices 61 Section 13.2 Governing Law 62 Section 13.3 Submission to Jurisdiction 62 Section 13.4 Intention of the Parties 63 Section 13.5 Headings 63 Section 13.6 Successors and Assigns 63 Section 13.7 Partial Enforceability 63 Section 13.8 Counterparts 63 ANNEX AND EXHIBITS ANNEX I FORM OF SERIES SUPPLEMENT EXHIBIT A-1 FORM OF CAPITAL SECURITY CERTIFICATE EXHIBIT A-2 FORM OF COMMON SECURITY CERTIFICATE EXHIBIT B FORM OF ADMINISTRATORS CERTIFICATE OF THE MASTER TRUST (9)Umpqua Holdings Corporation AU\4265172.3 AMENDED AND RESTATED DECLARATION OF TRUST OF UMPQUA MASTER TRUST I August 9, 2007 AMENDED AND RESTATED DECLARATION OF TRUST (as amended or supplemented from time to time in accordance with the terms hereof, this Declaration), dated and effective as of August 9, 2007, by the Trustees (as defined herein), the Administrators (as defined herein), the Sponsor (as defined herein) and the holders from time to time of undivided beneficial interests in the assets of one or more Series (as defined herein) of the Master Trust (as defined herein) to be issued pursuant to this Declaration. WHEREAS, certain of the Trustees and the Sponsor established Umpqua Master Trust I (the Master Trust), a statutory trust under the Statutory Trust Act (as defined herein), pursuant to a Declaration of Trust, dated as of August 1, 2007 (the Original Declaration), and a Certificate of Trust filed with the Secretary of State of the State of Delaware on August 1, 2007, for the sole purpose of issuing and selling the Securities (as defined herein) of one or more Series (as defined herein) representing undivided beneficial interests in the assets of the Master Trust associated with that Series, investing the proceeds thereof in the Debentures (as defined herein) of the Debenture Issuer (as defined herein) associated with such Series and engaging in those activities necessary, advisable or incidental thereto; WHEREAS, prior to the execution of this Declaration, no interests in the assets of the Master Trust or in the assets associated with any Series have been issued; and WHEREAS, all of the Trustees, the Administrators and the Sponsor, by this Declaration, amend and restate each and every term and provision of the Original Declaration. NOW, THEREFORE, it being the intention of the parties hereto that (i) the Master Trust continue as a series statutory trust under the Statutory Trust Act and that this Declaration constitute the governing instrument of such statutory trust, (ii) one or more Series be issued from time to time in accordance with this Declaration and that each such Series receive the full benefit of the limitations on liability as set forth in §3804 of the Statutory Trust Act and (iii) all assets associated with a Series will be held in trust for the benefit of the Holders (as defined herein) of the Securities of such Series, subject to the provisions of this Declaration, and, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties, intending to be legally bound hereby, amend and restate in its entirety the Original Declaration and agree as follows: (9)Umpqua Holdings Corporation AU\4265172.3 ARTICLE I INTERPRETATION AND DEFINITIONS Section 1.1 Definitions . Unless the context otherwise requires: (a) capitalized terms used in this Declaration but not defined in the preamble above or elsewhere herein have the respective meanings assigned to them in this Section 1.1 or, if not defined in this Section 1.1 or elsewhere herein, in the Indenture; (b) a term defined anywhere in this Declaration has the same meaning throughout; (c) all references to the Declaration or this Declaration are to this Declaration and each Exhibit hereto and each Series Supplement, as modified, supplemented or amended from time to time; (d) all references in this Declaration to Articles and Sections and Exhibits are to Articles and Sections of and Exhibits to this Declaration unless otherwise specified; (e) a term defined in the Trust Indenture Act (as defined herein) has the same meaning when used in this Declaration unless otherwise defined in this Declaration or unless the context otherwise requires; (f) a reference to the singular includes the plural and vice versa; and (g) the word or is always used inclusively . Additional Amounts has the meaning set forth in Section 3.06 of the Indenture. Administrative Action has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Administrators means each of Ronald L. Farnsworth and Neal T. McLaughlin, solely in such Persons capacity as an Administrator of the Master Trust and each Series and not in such Persons individual capacity, or such Administrators successor in interest in such capacity, or any successor appointed as herein provided. Affiliate has the same meaning as given to that term in Rule 405 under the Securities Act or any successor rule thereunder. Applicable Depositary Procedures means, with respect to any transfer or transaction involving a Book-Entry Capital Security, the rules and procedures of the Depositary for such Book-Entry Capital Security, in each case to the extent applicable to such transaction and as in effect from time to time. Authorized Officer of a Person means any Person that is authorized to bind such Person. 2 (9)Umpqua Holdings Corporation AU\ Bankruptcy Event means, with respect to any Person: (a) a court having jurisdiction in the premises enters a decree or order for relief in respect of such Person in an involuntary case under any applicable bankruptcy, insolvency or other similar law now or hereafter in effect, or appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar official of such Person or for any substantial part of its property, or orders the winding-up or liquidation of its affairs, and such decree, appointment or order remains unstayed and in effect for a period of 90 consecutive days; or (b) such Person commences a voluntary case under any applicable bankruptcy, insolvency or other similar law now or hereafter in effect, consents to the entry of an order for relief in an involuntary case under any such law, or consents to the appointment of or taking possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator or other similar official of such Person or of any substantial part of its property, or makes any general assignment for the benefit of creditors, or fails generally to pay its debts as they become due. Beneficial Owner means each Person who is the beneficial owner of Book-Entry Capital Securities as reflected in the records of the Depositary or, if a Depositary Participant is not the beneficial owner, then the beneficial owner as reflected in the records of the applicable Depositary Participant. Book-Entry Capital Security means a Capital Security the ownership and transfers of which shall be reflected and made, as applicable, through book entries by the Depositary. Business Day means any day other than Saturday, Sunday or any other day on which banking institutions in Wilmington, Delaware, The City of New York or the city of the Corporate Trust Office are permitted or required by law or executive order to close. Capital Securities means the class of preferred undivided beneficial interests in the Trust Property of the applicable Series. Capital Security Certificate means a definitive Certificate registered in the name of the Holder representing a Capital Security substantially in the form of Exhibit A-l. Capital Treatment Event has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Certificate means any certificate evidencing Securities of the applicable Series. Certificate of Trust means the certificate of trust filed with the Secretary of State of the State of Delaware with respect to the Master Trust, as amended and restated from time to time. Code means the Internal Revenue Code of 1986, as amended from time to time, or any successor legislation. Commission means the United States Securities and Exchange Commission. 3 (9)Umpqua Holdings Corporation AU\ Common Securities means the class of common undivided beneficial interests in the Trust Property of the applicable Series. Common Security Certificate means a definitive Certificate registered in the name of the Holder representing a Common Security substantially in the form of Exhibit A-2. Company Indemnified Person means (a) any Administrator, (b) any Affiliate of any Administrator, (c) any officers, directors, shareholders, members, partners, employees, representatives or agents of any Administrator or (d) any officer, employee or agent of the Master Trust or any of their Affiliates. Corporate Trust Office means the office of the Institutional Trustee at which at any particular time its corporate trust business shall be principally administered, which at all times shall be located within the United States and at the time of execution of this Declaration shall be LaSalle Bank National Association, 135 S. LaSalle Street, Suite 1511, Chicago, Illinois 60603, Attention: CDO Trust Services Group  Umpqua Master Trust I. Coupon Rate has the meaning set forth in paragraph 2(a) of the applicable Series Supplement. Covered Person means (a) any Administrator, officer, director, shareholder, partner, member, representative, employee or agent of the Master Trust or any Affiliate of the Master Trust or (b) any Holder of Securities. Debenture Issuer means Umpqua Holdings Corporation, a bank holding company incorporated in the State of Oregon, in its capacity as issuer of Debentures under the Indenture from time to time, and any permitted successor under the Indenture. Debenture Trustee means LaSalle Bank National Association, a Delaware banking corporation, not in its individual capacity but solely as trustee under the Indenture until a successor is appointed thereunder, and thereafter means such successor trustee. Debentures means the series of Junior Subordinated Debt Securities to be issued and sold by the Debenture Issuer under the Indenture to the Master Trust for, with respect to, and on behalf of the applicable Series. Default means any event, act or condition that with notice or lapse of time, or both, would constitute an Event of Default. Deferred Interest means any interest on the applicable Debentures that would have been overdue and unpaid for more than one Distribution Payment Date but for the imposition of an Extension Period, and the interest that shall accrue (to the extent that the payment of such interest is legally enforceable) on such interest at the Coupon Rate applicable during such Extension Period, compounded on the same frequency on which Distributions are payable from the date on which such Deferred Interest would otherwise have been due and payable until paid or made available for payment. Definitive Capital Securities means any Capital Securities in definitive form. 4 (9)Umpqua Holdings Corporation AU\ Delaware Trustee has the meaning set forth in Section 4.2. Depositary means an organization registered as a clearing agency under the Exchange Act that is designated as Depositary by the Sponsor. Unless otherwise specified in the Series Supplement, DTC will be the initial Depositary. Depositary Participant means a broker, dealer, bank, other financial institution or other Person for whom from time to time the Depositary effects book-entry transfers and pledges of securities deposited with or on behalf of the Depositary. Direct Action has the meaning set forth in Section 2.8(e) . Distribution means a distribution payable to Holders of Securities of the applicable Series in accordance with Section 5.1. Distribution Payment Date has the meaning set forth in paragraph 2(e) of the applicable Series Supplement. Distribution Period has the meaning set forth in paragraph 2(a) of the applicable Series Supplement. DTC means The Depository Trust Company or any successor thereto. Event of Default means the occurrence of an Indenture Event of Default. Exchange Act means the Securities Exchange Act of 1934, as amended from time to time, or any successor legislation. Extension Period has the meaning set forth in paragraph 2(e) of the applicable Series Supplement. Federal Reserve means the Board of Governors of the Federal Reserve System. Fiduciary Indemnified Person shall mean each of the Institutional Trustee (including in its individual capacity), the Delaware Trustee (including in its individual capacity), any Affiliate of the Institutional Trustee or the Delaware Trustee, and any officers, directors, shareholders, members, partners, employees, representatives, custodians, nominees or agents of the Institutional Trustee or the Delaware Trustee. Fiscal Year has the meaning set forth in Section 10.1. Global Capital Security means a global Certificate evidencing ownership of Book-Entry Capital Securities. Guarantee means the Guarantee Agreement to be executed by the Sponsor (the Guarantor) in respect of the Capital Securities of the applicable Series. 5 (9)Umpqua Holdings Corporation AU\ Holder means a Person in whose name a Certificate representing a Security of the applicable Series is registered on the Securities Register maintained by or on behalf of the Registrar, such Person being a beneficial owner within the meaning of the Statutory Trust Act. Indemnified Person means a Company Indemnified Person or a Fiduciary Indemnified Person. Indenture means the Indenture, dated as of the Closing Date, between the Debenture Issuer and the Debenture Trustee, and any indenture supplemental thereto establishing or governing the terms of the applicable Debentures. Indenture Event of Default means an Event of Default, as defined in the Indenture, with respect to the applicable Debentures. Institutional Trustee means a Trustee meeting the eligibility requirements set forth in Section 4.3. Investment Company means an investment company as defined in the Investment Company Act. Investment Company Act means the Investment Company Act of 1940, as amended from time to time, or any successor legislation. Investment Company Event has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Legal Action has the meaning set forth in Section 2.8(e) . LIBOR Determination Date has the meaning set forth in paragraph 2 of the applicable Series Supplement. Liquidation has the meaning set forth in paragraph 3 of the applicable Series Supplement. Liquidation Distribution has the meaning set forth in paragraph 3 of the applicable Series Supplement. Master Trust has the meaning set forth in the recitals. Majority in liquidation amount means, as applicable, (a) with respect to Securities, Holders of outstanding Securities of the applicable Series, voting together as a single class, who are record owners of more than 50% of the aggregate liquidation amount (including the amount that would be paid upon the redemption, liquidation or otherwise on the date upon which the voting percentages are determined, plus unpaid Distributions accrued thereon to such date) of all outstanding Securities of the applicable Series; (b) with respect to Capital Securities, Holders of outstanding Capital Securities of the applicable Series, voting together as a single class, who are record owners of more than 50% of the aggregate liquidation amount (including the amount that would be paid upon the redemption, liquidation or otherwise on the date upon 6 (9)Umpqua Holdings Corporation AU\ which the voting percentages are determined, plus unpaid Distributions accrued thereon to such date) of all outstanding Capital Securities of the applicable Series; or (c) with respect to Common Securities, Holders of outstanding Common Securities of the applicable Series, voting together as a single class, who are record owners of more than 50% of the aggregate liquidation amount (including the amount that would be paid upon the redemption, liquidation or otherwise on the date upon which the voting percentages are determined, plus unpaid Distributions accrued thereon to such date) of all outstanding Common Securities of the applicable Series. Maturity Date has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Maturity Redemption Price has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Officers Certificate means, with respect to any Person, a certificate signed by two Authorized Officers of such Person or, in the case of a natural Person, such Person. Any Officers Certificate delivered with respect to compliance with a condition or covenant provided for in this Declaration shall include: (c) a statement that each Authorized Officer or Person, as the case may be, signing the Officers Certificate has read the covenant or condition and the definitions relating thereto; (d) a brief statement of the nature and scope of the examination or investigation undertaken by each Authorized Officer or Person, as the case may be, in rendering the Officers Certificate; (e) a statement that each Authorized Officer or Person, as the case may be, has made such examination or investigation as, in his or her opinion, is necessary to enable such Authorized Officer or Person, as the case may be, to express an informed opinion as to whether or not such covenant or condition has been complied with; and (f) a statement as to whether, in the opinion of each Authorized Officer or Person, as the case may be, such condition or covenant has been complied with. Optional Redemption Date has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Optional Redemption Price has the meaning set forth in paragraph 4(a) of the applicable Series Supplement.  OTS means the Office of Thrift Supervision. Paying Agent has the meaning set forth in Section 6.2. Payment Amount has the meaning set forth in Section 5.1. 7 (9)Umpqua Holdings Corporation AU\ Person means a legal person, including any individual, corporation, estate, partnership, joint venture, association, joint stock company, limited liability company, trust, unincorporated association, or government or any agency or political subdivision thereof, or any other entity of whatever nature. PORTAL has the meaning set forth in Section 2.6(a)(i) . Property Account has the meaning set forth in Section 2.8(c) . Pro Rata has the meaning set forth in paragraph 8 of the applicable Series Supplement. QIB means a qualified institutional buyer as defined under Rule 144A. Quorum means a majority of the Administrators or, if there are only two Administrators, both of them. Redemption/Distribution Notice has the meaning set forth in paragraph 4(e) of the applicable Series Supplement. Registrar has the meaning set forth in Section 6.2. Relevant Trustee has the meaning set forth in Section 4.5(a) . Responsible Officer means, with respect to the Institutional Trustee, any officer within the Corporate Trust Office of the Institutional Trustee with direct responsibility for the administration of this Declaration, including any vice-president, any assistant vice-president, any secretary, any assistant secretary, the treasurer, any assistant treasurer, any trust officer or other officer of the Corporate Trust Office of the Institutional Trustee customarily performing functions similar to those performed by any of the above designated officers and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of that officers knowledge of and familiarity with the particular subject. Restricted Securities Legend has the meaning set forth in Section 8.2(c) . Rule 144A means Rule 144A under the Securities Act. Rule 3a-5 means Rule 3a-5 under the Investment Company Act. Rule 3a-7 means Rule 3a-7 under the Investment Company Act. Securities means the Common Securities and the Capital Securities of the applicable Series. Securities Act means the Securities Act of 1933, as amended from time to time, or any successor legislation. Securities Register has the meaning set forth in Section 6.2(a) . 8 (9)Umpqua Holdings Corporation AU\ Series means a designated series of beneficial interests in the Master Trust established by or in accordance with this Declaration and the applicable Series Supplement, comprised of a class of Capital Securities and a class of Common Securities. Series Obligations means, with respect to a particular Series, the debts, liabilities, obligations, and expenses of the Master Trust incurred, contracted for or otherwise existing with respect to that Series. Series Supplement means the instrument, substantially in the form of Annex I hereto, pursuant to which the terms of the Securities of the applicable Series are established. Special Redemption Date has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Special Redemption Price has the meaning set forth in paragraph 4(a) of the applicable Series Supplement. Sponsor means Umpqua Holdings Corporation, a bank holding company that is incorporated in the State of Oregon, or any permitted successor of the Debenture Issuer under the Indenture, in its capacity as sponsor of the Master Trust. Statutory Trust Act means Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code §3801 et seq., as it may be amended from time to time, or any successor legislation. Successor Delaware Trustee has the meaning set forth in Section 4.5(e) . Successor Entity has the meaning set forth in Section 2.15(b) . Successor Institutional Trustee has the meaning set forth in Section 4.5(b) . Successor Securities has the meaning set forth in Section 2.15(b) . Super Majority has the meaning set forth in the applicable Series Supplement. Tax Event has the meaning set forth in the applicable Series Supplement. 10% in liquidation amount means, as applicable, (a) with respect to Securities, Holders of outstanding Securities of the applicable Series, voting together as a single class, who are record owners of 10% or more of the aggregate liquidation amount (including the amount that would be paid upon the redemption, liquidation or otherwise on the date upon which the voting percentages are determined, plus unpaid Distributions accrued thereon to such date) of all outstanding Securities of the applicable Series; or (b) with respect to Capital Securities, Holders of outstanding Capital Securities of the applicable Series, voting together as a single class, who are record owners of 10% or more of the aggregate liquidation amount (including the amount that would be paid upon the redemption, liquidation or otherwise on the date upon which the voting percentages are determined, plus unpaid Distributions accrued thereon to such date) of all outstanding Capital Securities of the applicable Series. 9 (9)Umpqua Holdings Corporation AU\ Transfer Agent has the meaning set forth in Section 6.2. Treasury Regulations means the income tax regulations, including temporary and proposed regulations, promulgated under the Code by the United States Treasury, as such regulations may be amended from time to time (including corresponding provisions of succeeding regulations). Trust Indenture Act means the Trust Indenture Act of 1939, as amended from time-to-time, or any successor legislation. Trust Property, with respect to any Series, means (a) the Debentures purchased by the Master Trust for, with respect to, and on behalf of the applicable Series from the Debenture Issuer, (b) any cash on deposit in, or owing to, the Property Account in respect of such Debentures and (c) all proceeds and rights in respect of the foregoing and any other property and assets for the time being held or deemed to be held by the Institutional Trustee for the benefit of the Holders of the Securities of such Series pursuant to the trusts of this Declaration. Trustee or Trustees means each Person who has signed this Declaration as a trustee, so long as such Person shall continue in office in accordance with the terms hereof, and all other Persons who may from time to time be duly appointed, qualified and serving as Trustees in accordance with the provisions hereof, and references herein to a Trustee or the Trustees shall refer to such Person or Persons solely in their capacity as trustees hereunder. U.S. Person means a United States Person as defined in Section 7701(a)(30) of the Code. ARTICLE II ORGANIZATION Section 2.1 Name . The Master Trust is named Umpqua Master Trust I, as such name may be modified from time to time by the Administrators following written notice to the Institutional Trustee and the Holders of the Securities. The Master Trusts activities may be conducted under the name of the Master Trust or any other name deemed advisable by the Administrators. Section 2.2 Office . The address of the principal office of the Master Trust, which shall be in a state of the United States or the District of Columbia, is One SW Columbia Street, Suite 1200, Portland, Oregon 97258. On ten Business Days written notice to the Institutional Trustee and the Holders of the Securities, the Administrators may designate another principal office, which shall be in a state of the United States or the District of Columbia. Section 2.3 Purpose . The exclusive purposes and functions of the Master Trust are (a) to establish, from time to time, one or more Series, and to issue and sell Securities of such Series, each such Series representing undivided beneficial interests in the assets of the Master Trust associated with such Series, (b) to invest the gross proceeds from such sale in a newly issued series of Debentures by the Debenture Issuer and (c) except as otherwise limited herein, to 10 (9)Umpqua Holdings Corporation AU\4265172.3 engage in only those other activities deemed necessary, advisable or incidental thereto by the Institutional Trustee, including, without limitation, those activities specified in this Declaration. The Master Trust may not borrow money, incur debt, issue equity securities other than the Securities, reinvest proceeds derived from investments, pledge, or otherwise permit any lien on, any of the assets of the Master Trust (including, without limitation, those associated with any Series), or otherwise undertake (or permit to be undertaken) any activity that would cause the Master Trust or any Series to violate the limitations referred to in Section 2.6(d) . Section 2.4 Authority . Except as specifically provided in this Declaration, the Institutional Trustee shall have exclusive and complete authority to carry out the purposes of the Master Trust. An action taken by a Trustee on behalf of the Master Trust (including, without limitation, for, with respect to, or on behalf of any Series) and in accordance with such Trustees powers shall constitute the act of and serve to bind the Master Trust and the Trust Property of the applicable Series. In dealing with the Trustees acting on behalf of the Master Trust (including, without limitation, for, with respect to, or on behalf of any Series), no Person shall be required to inquire into the authority of the Trustees to bind the Master Trust (including, without limitation, for, with respect to, or on behalf of any Series). Persons dealing with the Master Trust (including, without limitation, for, with respect to, or on behalf of any Series) are entitled to rely conclusively on the power and authority of the Trustees as set forth in this Declaration. The Administrators shall have only those ministerial duties set forth herein with respect to accomplishing the purposes of the Master Trust and are not intended to be trustees or fiduciaries with respect to the Master Trust or any Series or the Holders. The Institutional Trustee shall have the right, but shall not be obligated except as provided in Section 2.6, to perform those duties assigned to the Administrators. Section 2.5 Title to Property of a Series . Except as provided in Section 2.6(g) and Section 2.8 with respect to the Debentures and the Property Accounts or as otherwise provided in this Declaration, legal title to all assets associated with a Series shall be vested in the Master Trust for, with respect to, and on behalf of such Series. The Holders of the Securities comprising any Series shall not have legal title to any part of the assets of the Master Trust associated with that Series or any other Series, but shall have an undivided beneficial interest in the assets of the Master Trust associated with that Series. Section 2.6 Powers and Duties of the Trustees and the Administrators . (a) The Trustees and the Administrators shall conduct the affairs of the Master Trust in accordance with the terms of this Declaration. Subject to the limitations set forth in paragraph (b) of this Section, and in accordance with the following provisions (i) and (ii), the Administrators and, at the direction of the Administrators, the Trustees, shall have the authority to enter into all transactions and agreements determined by the Administrators to be appropriate in exercising the authority, express or implied, otherwise granted to the Trustees or the Administrators, as the case may be, under this Declaration, and to perform all acts in furtherance thereof, including without limitation, the following: (i) Each Administrator shall have the power, duty and authority, and is hereby authorized, to act on behalf of the Master Trust (for itself and/or for, 11 (9)Umpqua Holdings Corporation AU\4265172.3 with respect to, and on behalf of any Series), with respect to the following matters: (A) the issuance and sale of the Securities comprising any Series; (B) to cause the Master Trust (for itself and/or for, with respect to, and on behalf of such Series) to enter into, and to execute, deliver and perform on behalf of the Master Trust and/or such Series, such agreements as may be necessary or desirable in connection with the purposes and function of the Master Trust and/or such Series, including agreements with the Paying Agent, a subscription agreement for Debentures between the Master Trust (for itself and/or for, with respect to, and on behalf of such Series) and the Sponsor, a purchase or subscription agreement for Capital Securities between the Master Trust (for itself and/or for, with respect to, and on behalf of such Series) and the purchaser(s) thereof, a subscription agreement for Common Securities between the Master Trust (for itself and/or for, with respect to, and on behalf of such Series) and the Sponsor and a Guarantee for the Capital Securities of each Series; (C) ensuring compliance with the Securities Act and applicable securities or blue sky laws of states and other jurisdictions; (D) if and at such time determined solely by the Sponsor at the request of the purchasers, assisting in the designation of the Capital Securities of a Series for trading in the Private Offering, Resales and Trading through the Automatic Linkages (PORTAL) system if available; (E) the sending of notices (other than notices of default) and other information regarding the Securities and the related Debentures to the Holders of such Securities in accordance with this Declaration, including notice of any notice received from the Debenture Issuer of its election to defer payments of interest on such Debentures by extending the interest payment period under the Indenture; (F) the appointment of a Paying Agent, Transfer Agent and Registrar in accordance with this Declaration; (G) execution and delivery of the Certificates and the related Series Supplement in accordance with this Declaration; (H) execution and delivery of closing certificates pursuant to any purchase or placement agreement and the application for a taxpayer identification number; (I) unless otherwise determined by the Holders of a Majority in liquidation amount of the Securities of a particular Series or as 12 (9)Umpqua Holdings Corporation AU\4265172.3 otherwise required by the Statutory Trust Act, to execute in the name of the Master Trust for, with respect to, and on behalf of such Series (either acting alone or together with any or all of the Administrators) any documents that the Administrators have the power to execute pursuant to this Declaration; (J) the taking of any action as the Sponsor or an Administrator may from time to time determine is necessary, advisable or incidental to the foregoing to give effect to the terms of this Declaration for the benefit of the Holders (without consideration of the effect of any such action on any particular Holder); (K) to establish a record date with respect to all actions to be taken hereunder that require a record date be established, including Distributions, voting rights, redemptions and exchanges, and to issue relevant notices to the Holders of the applicable Securities as to such actions and applicable record dates; (L) to duly prepare and file on behalf of the Master Trust (for itself and/or for, with respect to, and on behalf of the Series) all applicable tax returns and tax information reports that are required to be filed with respect to it; (M) to negotiate the terms of, and the execution and delivery of, any purchase or placement agreement and any other related agreements providing for the sale of Capital Securities; (N) to employ or otherwise engage employees, agents (who may be designated as officers with titles), managers, contractors, advisors, attorneys and consultants and pay reasonable compensation for such services; (O) to incur expenses that are necessary, advisable or incidental to carry out any of the purposes of the Master Trust and each Series; (P) to give the certificate, substantially in the form of Exhibit B attached hereto, required by §314(a)(4) of the Trust Indenture Act to the Institutional Trustee, which certificate may be executed by an Administrator; (Q) to take all action that may be necessary or appropriate for the preservation and the continuation of the valid existence, rights, franchises and privileges of the Master Trust as a statutory trust or any Series as a series of the Master Trust under the laws of each jurisdiction (other than the State of Delaware) in which such existence is necessary to protect the limited liability of the Holders of the Capital Securities or to enable the Master Trust (for itself or for, with respect to, and on behalf of any Series) to effect the purposes for which they were created; and 13 (9)Umpqua Holdings Corporation AU\4265172.3 (R) in the event that there are any debts, liabilities, obligations, or expenses incurred, contracted for or otherwise existing with respect to the Master Trust, or any charges or reserves attributable to the Master Trust, that are not readily identifiable as liabilities belonging to any particular Series and that cannot be satisfied or provided for in full by or out of assets of the Master Trust other than assets associated with each particular Series (collectively, General Liabilities), to allocate such General Liabilities, only to the extent that the same cannot be satisfied or provided for in full by or out of assets of the Master Trust other than assets associated with each particular Series, to, between, or among any one or more Series on a pro rata basis based on the liquidation amount of each outstanding Series and, to the fullest extent permitted by law, any General Liabilities so allocated to a particular Series shall belong to that Series and that Series only and each such allocation by the Administrator shall be conclusive and binding upon the Master Trust, all Series and all Holders of Securities for all purposes. The assets associated with each particular Series shall be charged exclusively with the debts, liabilities, obligations, and expenses incurred, contracted for or otherwise existing with respect to that Series (including, without limitation, all Series Obligations of that particular Series), and charges and reserves attributable to that Series, if any; all such debts, liabilities, obligations, and expenses incurred, contracted for or otherwise existing with respect to a particular Series (including, without limitation, all Series Obligations of that particular Series), and all such charges and reserves attributable to that Series, together with any General Liabilities allocated to that Series as provided in the immediately preceding sentence, are herein referred to as liabilities belonging to that Series. (ii) As among the Trustees and the Administrators, the Institutional Trustee shall have the power, duty and authority, and is hereby authorized, to act on behalf of the Master Trust (for itself and/or for, with respect to, and on behalf of any Series) with respect to the following matters: (A) the establishment of the Property Accounts; (B) the receipt of Debentures from time to time; (C) the collection of interest, principal and any other payments made in respect of Debentures in a Property Account; (D) the distribution through the Paying Agent of amounts owed to the Holders in respect of their Securities; (E) the exercise of all of the rights, powers and privileges of a registered holder of Debentures; 14 (9)Umpqua Holdings Corporation AU\4265172.3 (F) the sending of notices of default and other information regarding the Securities and the Debentures to the Holders in accordance with this Declaration; (G) the distribution of the Trust Property in accordance with the terms of this Declaration; (H) to the extent provided in this Declaration, the winding up of the affairs of and liquidation of the Master Trust and each Series and the preparation, execution and filing of the certificate of cancellation with the Secretary of State of the State of Delaware; (I) after any Event of Default (of which the Institutional Trustee has knowledge (as provided in Section 2.10(m) hereof)), the taking of any action that the Institutional Trustee may from time to time determine is necessary, advisable or incidental for the foregoing to give effect to the terms of this Declaration and protect and conserve the Trust Property for the benefit of the Holders of the Securities to which such Event of Default relates (without consideration of the effect of any such action on any particular Holder); (J) to take all action that may be necessary or appropriate for the preservation and the continuation of the valid existence, rights, franchises and privileges of the Master Trust as a statutory trust or any Series as a series of the Master Trust under the laws of the State of Delaware to protect the limited liability of the Holders of the Capital Securities or to enable the Master Trust (for itself and/or for, with respect to, and on behalf of any Series) to effect the purposes for which it was created; and (K) to undertake any actions set forth in §317(a) of the Trust Indenture Act. (iii) The Institutional Trustee shall have the power and authority, and is hereby authorized, to act on behalf of the Master Trust and each Series with respect to any of the duties, liabilities, powers or the authority of the Administrators set forth in Section 2.6(a)(i)(E) and (F) herein but shall not have a duty to do any such act unless specifically requested to do so in writing by the Sponsor, and shall then be fully protected in acting pursuant to such written request; and in the event of a conflict between the action of the Administrators and the action of the Institutional Trustee, the action of the Institutional Trustee shall prevail. (b) So long as this Declaration remains in effect, neither the Master Trust, nor the Trustees or Administrators acting on behalf of the Master Trust (for itself and/or for, with respect to and on behalf of any Series) shall undertake any business, activities or transaction except as expressly provided herein or contemplated hereby. In particular, the Master Trust (for 15 (9)Umpqua Holdings Corporation AU\4265172.3 itself and/or for, with respect to and on behalf of any Series) may not, and neither the Trustees nor the Administrators may cause the Master Trust (for itself and/or for, with respect to and on behalf of any Series) to, (i) acquire any investments or engage in any activities not authorized by this Declaration, (ii) sell, assign, transfer, exchange, mortgage, pledge, set-off or otherwise dispose of any of the Trust Property or interests therein, including to Holders, except as expressly provided herein, (iii) incur any indebtedness for borrowed money or incur any debt or issue any equity securities other than the Securities, (iv) take or consent to any action that would result in the placement of a lien on any of the Trust Property or (v) take or consent to any action that (in the case of the Institutional Trustee, to the actual knowledge of a Responsible Officer) is inconsistent with the limitations specified in Section 2.6(d) . The Institutional Trustee shall, at the sole cost and expense of the applicable Series subject to reimbursement under Section 9.6(a), defend all claims and demands of all Persons at any time claiming any lien on any of the Trust Property of such Series that is adverse to the interest of such Series or the Holders of the Securities of such Series in their capacity as Holders. (c) In connection with the issuance and sale of Capital Securities, the Sponsor shall have the right and responsibility to assist the Master Trust with respect to, or effect on behalf of the Master Trust, the following (and any actions taken by the Sponsor in furtherance of the following prior to the date of this Declaration are hereby ratified and confirmed in all respects): (i) the taking of any action necessary to obtain an exemption from the Securities Act; (ii) the determination of the jurisdictions in which to take appropriate action to qualify or register for sale all or part of such Capital Securities and the determination of any and all such acts, other than actions which must be taken by or on behalf of such Master Trust (for itself and/or for, with respect to and on behalf of the applicable Series), and the advisement of and direction to the Trustees of actions they must take on behalf of such Master Trust (for itself and/or for, with respect to and on behalf of the applicable Series), and the preparation for execution and filing of any documents to be executed and filed by such Master Trust (for itself and/or for, with respect to and on behalf of the applicable Series), or on behalf of such Master Trust (for itself and/or for, with respect to and on behalf of the applicable Series), as the Sponsor deems necessary or advisable in order to comply with the applicable laws of any such jurisdictions in connection with the sale of such Capital Securities; and (iii) the taking of any other actions necessary or desirable to carry out any of the foregoing activities. (d) Notwithstanding anything herein to the contrary, the Administrators, the Institutional Trustee and the Holders of a Majority in liquidation amount of the Common Securities are authorized and directed to conduct the affairs of the Master Trust and each Series and to operate the Master Trust and each Series so that (i) neither the Master Trust nor any Series will be deemed to be an Investment Company required to be registered under the Investment Company Act (in the case of the Institutional Trustee, to the actual knowledge of a Responsible 16 (9)Umpqua Holdings Corporation AU\4265172.3 Officer), (ii) neither the Master Trust nor any Series will fail to be classified as a grantor trust for United States federal income tax purposes (in the case of the Institutional Trustee, to the actual knowledge of a Responsible Officer), (iii) neither the Master Trust nor any Series will take any action inconsistent with the treatment of the Debentures as indebtedness of the Debenture Issuer for United States federal income tax purposes (in the case of the Institutional Trustee, to the actual knowledge of a Responsible Officer) or (iv) the requirements to preserve the limitations on liability set forth in §3804 of the Statutory Trust Act are not contravened in any manner whatsoever (in the case of the Institutional Trustee, to the actual knowledge of a Responsible Officer). In this connection, with respect to either the Master Trust or any Series, the Institutional Trustee, the Administrators and the Holders of a Majority in liquidation amount of the Common Securities are authorized to take any action, not inconsistent with applicable laws or this Declaration, as amended from time to time, that each of the Institutional Trustee, the Administrators and such Holders determine in their discretion to be necessary or desirable for such purposes, even if such action adversely affects the interests of the Holders of the applicable Capital Securities. (e) All expenses incurred by the Administrators or the Trustees pursuant to this Section 2.6 shall be reimbursed by the Sponsor, and the Trustees shall have no obligations with respect to such expenses. (f) The assets of each Series shall consist of the Trust Property of such Series. (g) Legal title to all Trust Property of each Series shall be vested at all times in the Institutional Trustee (in its capacity as such) for, with respect to, and on behalf of such Series and shall be held and administered by such Institutional Trustee for the benefit of the Holders of the Securities of such Series in accordance with this Declaration, and the Institutional Trustee accepts each trust created hereby. (h) If the Institutional Trustee or any Holder has instituted any proceeding to enforce any right or remedy under this Declaration and such proceeding has been discontinued or abandoned for any reason, or has been determined adversely to the Institutional Trustee or to such Holder, then and in every such case the Sponsor, the Institutional Trustee and the Holders shall, subject to any determination in such proceeding, be restored severally and respectively to their former positions hereunder, and thereafter all rights and remedies of the Institutional Trustee and the Holders shall continue as though no such proceeding had been instituted. Section 2.7 Prohibition of Actions by the Master Trust, each Series and the Trustees . The Master Trust (for itself and/or for, with respect to or on behalf of any Series) shall not, and the Institutional Trustee and the Administrators shall not, and the Administrators shall cause the Master Trust (for itself and/or for, with respect to or on behalf of and each Series) not to, engage in any activity other than as required or authorized by this Declaration. In particular, neither the Master Trust nor any Series shall, and neither the Institutional Trustee nor the Administrators shall cause Master Trust or any Series to: (a) invest any proceeds received by the Master Trust (for itself and/or with respect to or on behalf of a Series) from holding Debentures, but shall distribute all such 17 (9)Umpqua Holdings Corporation AU\4265172.3 proceeds to Holders of the Securities of the applicable Series pursuant to the terms of this Declaration and of such Securities; (b) acquire any assets other than as expressly provided herein; (c) possess Trust Property for other than a purpose specified herein; (d) make any loans or incur any indebtedness other than loans represented by Debentures purchased by the Master Trust (for itself and/or with respect to or on behalf of a Series); (e) possess any power or otherwise act in such a way as to vary the Trust Property or the terms of any Securities; (f) issue any securities or other evidences of beneficial ownership of, or beneficial interest in, the Master Trust other than the Securities; or (g) other than as provided in this Declaration, (i) direct the time, method and place of exercising any trust or power conferred upon the Debenture Trustee with respect to the Debentures, (ii) waive any past default that is waivable under the Indenture, (iii) exercise any right to rescind or annul any declaration that the principal of all the Debentures shall be due and payable, or (iv) consent to any amendment, modification or termination of the Indenture or the Debentures where such consent shall be required unless the Master Trust shall have received a written opinion of counsel experienced in such matters to the effect that such amendment, modification or termination will not cause the Master Trust or any Series to cease to be classified as a grantor trust for United States federal income tax purposes. Section 2.8 Powers and Duties of the Institutional Trustee . (a) The legal title to the Trust Property associated with a Series shall be owned by and held of record in the name of the Institutional Trustee for, with respect to, and on behalf of such Series in trust for the benefit of the Holders of the Securities of such Series. The right, title and interest of the Institutional Trustee to such Trust Property shall vest automatically in each Person who may hereafter be appointed as Institutional Trustee in accordance with Section 4.5. Such vesting and cessation of title shall be effective whether or not conveyancing documents with regard to such Trust Property have been executed and delivered. (b) The Institutional Trustee shall not transfer its right, title and interest in any Trust Property to the Administrators or to the Delaware Trustee. (c) The Institutional Trustee shall: (i) establish and maintain a segregated non-interest bearing trust account in the name of the Master Trust for, with respect to and on behalf of each Series (each, a Property Account) in the United States (as defined in Treasury Regulations §301.7701 -7), in the name of and under the exclusive control of the Institutional Trustee, and maintained in the Institutional Trustees trust department, on behalf of the Holders of the Securities of such Series and, upon the 18 (9)Umpqua Holdings Corporation AU\4265172.3 receipt of payments of funds made in respect of the Trust Property of such Series held by the Institutional Trustee, deposit such funds into such Property Account and make payments to the Holders of the Capital Securities and Holders of the Common Securities of such Series from such Property Account in accordance with Section 5.1. Funds in each Property Account shall be held uninvested until disbursed in accordance with this Declaration; (ii) engage in such ministerial activities as shall be necessary or appropriate to effect the redemption of the Capital Securities and the Common Securities of each Series to the extent the Debentures purchased by such Series are redeemed or mature; and (iii) upon written notice of distribution issued by the Administrators in accordance with the terms of the Securities of a Series, engage in such ministerial activities as shall be necessary or appropriate to effect the distribution of the Debentures purchased by such Series to Holders of such Securities upon the occurrence of the circumstances specified therefor under the terms of such Securities. (d) The Institutional Trustee shall take all actions and perform such duties as may be specifically required of the Institutional Trustee pursuant to the terms of the Securities. (e) The Institutional Trustee may bring or defend, pay, collect, compromise, arbitrate, resort to legal action with respect to, or otherwise adjust claims or demands of or against, the Master Trust (for itself and/or for, with respect to or on behalf of a Series) (a Legal Action) which arise out of or in connection with any default or Event of Default with respect to the Securities of such Series of which a Responsible Officer of the Institutional Trustee has actual knowledge or the Institutional Trustees duties and obligations under this Declaration or the Trust Indenture Act; provided , however , that if an Event of Default with respect to the Securities of such Series has occurred and is continuing and such event is attributable to the failure of the Debenture Issuer to pay interest or premium, if any, on or principal of the Debentures purchased by the Master Trust (for itself and/or for, with respect to or on behalf of a Series) on the date such interest, premium, if any, or principal is otherwise payable (or in the case of redemption, on the date of redemption), then a Holder of the Capital Securities of such Series may directly institute a proceeding for enforcement of payment to such Holder of the principal of or premium, if any, or interest that is so payable on such Debentures having a principal amount equal to the aggregate liquidation amount of the Capital Securities of such Holder (a Direct Action) on or after the respective due date specified in such Debentures. In connection with such Direct Action, the rights of the Holders of the Common Securities of such Series will be subrogated to the rights of such Holder of the Capital Securities of such Series to the extent of any payment made by the Debenture Issuer to such Holder of such Capital Securities in such Direct Action; provided, however, that a Holder of such Common Securities may exercise such right of subrogation only if no Event of Default with respect to such Capital Securities has occurred and is continuing. (f) The Institutional Trustee shall continue to serve as a Trustee of the Master Trust (including with respect to each Series) until either: 19 (9)Umpqua Holdings Corporation AU\4265172.3 (i) the Master Trust or such Series, as the case may be, has been completely liquidated and the proceeds of the liquidation distributed to the Holders of the Securities of all Series, in the case of the Master Trust, or such Series, in the case of such Series, pursuant to the terms of such Securities and this Declaration; or (ii) a Successor Institutional Trustee has been appointed and has accepted that appointment in accordance with Section 4.5. (g) The Institutional Trustee shall have the legal power to exercise all of the rights, powers and privileges of a registered holder of Debentures under the Indenture and, if an Event of Default occurs and is continuing with respect to such Debentures, the Institutional Trustee may, for the benefit of Holders of the Securities of the Series on whose behalf the Master Trust purchased such Debentures, enforce its rights as registered holder of such Debentures subject to the rights of the Holders pursuant to this Declaration and the terms of such Securities. (h) The Institutional Trustee must exercise the powers set forth in this Section 2.8 in a manner that is consistent with the purposes and functions set out in Section 2.3, and the Institutional Trustee shall not take any action that is inconsistent with such purposes and functions. Section 2.9 Certain Duties and Responsibilities of the Trustees and the Administrators. (a) The Institutional Trustee, before the occurrence of any Event of Default (of which the Institutional Trustee has knowledge (as provided in Section 2.10(m) hereof)) with respect to a particular Series and after the curing of all such Events of Default that may have occurred, shall undertake with respect to that Series to perform only such duties as are specifically set forth in this Declaration and no implied covenants shall be read into this Declaration against the Institutional Trustee. In case an Event of Default (of which the Institutional Trustee has knowledge (as provided in Section 2.10(m) hereof)) has occurred (that has not been cured or waived pursuant to Section 6.7) with respect to a particular Series, the Institutional Trustee shall with respect to that Series exercise such of the rights and powers vested in it by this Declaration, and use the same degree of care and skill in their exercise, as a prudent person would exercise or use under the circumstances in the conduct of his or her own affairs. (b) The duties and responsibilities of the Trustees and the Administrators shall be as provided by this Declaration and, in the case of the Institutional Trustee, by the Trust Indenture Act. Notwithstanding the foregoing, no provision of this Declaration shall require any Trustee or Administrator to expend or risk its own funds or otherwise incur any financial liability in the performance of any of its duties hereunder, or in the exercise of any of its rights or powers, if it shall have reasonable grounds for believing that repayment of such funds or adequate indemnity satisfactory to it against such risk or liability is not reasonably assured to it. Whether or not therein expressly so provided, every provision of this Declaration relating to the conduct or affecting the liability of or affording protection to the Trustees or the Administrators shall be subject to the provisions of this Article. Nothing in this Declaration shall be construed to release 20 (9)Umpqua Holdings Corporation AU\4265172.3 a Trustee from liability for its own negligent action, its own negligent failure to act, or its own willful misconduct or bad faith. Nothing in this Declaration shall be construed to release an Administrator from liability for its own grossly negligent action, its own grossly negligent failure to act, or its own willful misconduct or bad faith. To the extent that, at law or in equity, a Trustee or an Administrator has duties (including fiduciary duties) to the Master Trust or to the Holders, such Trustees or Administrators duties may be restricted or eliminated by provisions in this Declaration, except that this Declaration may not eliminate the implied contractual covenant of good faith and fair dealing. A Trustee or Administrator shall not be liable to the Master Trust or a Holder or another Person that is party to or is otherwise bound by the Declaration for breach of fiduciary duty for the Trustees or Administrators good faith reliance on the provisions of the Declaration. The provisions of this Declaration, to the extent that they restrict or eliminate the liabilities of the Administrators or the Trustees otherwise existing at law or in equity, are agreed by the Sponsor and the Holders to replace such other liabilities of the Administrators or the Trustees, except that no provision of this Declaration may limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing. (c) All payments made by the Institutional Trustee or a Paying Agent in respect of any Securities of a Series shall be made only from the revenue and proceeds from the Trust Property of that Series and only to the extent that there shall be sufficient revenue or proceeds from such Trust Property to enable the Institutional Trustee or a Paying Agent to make payments in accordance with the terms hereof. Each Holder, by its acceptance of a Security, agrees that it will look solely to the revenue and proceeds from the Trust Property of that Series to the extent legally available for distribution to it as herein provided and that the Trustees and the Administrators are not personally liable to it for any amount distributable in respect of any Security or for any other liability in respect of any Security. This Section 2.9(c) does not limit the liability of the Trustees expressly set forth elsewhere in this Declaration or, in the case of the Institutional Trustee, in the Trust Indenture Act. (d) No provision of this Declaration shall be construed to relieve the Institutional Trustee from liability for its own negligent action, its own negligent failure to act, or its own willful misconduct or bad faith with respect to matters that are within the authority of the Institutional Trustee under this Declaration, except that: (i) the Institutional Trustee shall not be liable for any error or judgment made in good faith by an Authorized Officer of the Institutional Trustee, unless it shall be proved that the Institutional Trustee was negligent in ascertaining the pertinent facts; (ii) the Institutional Trustee shall not be liable with respect to any action taken or omitted to be taken by it in good faith in accordance with the direction of the Holders of a Majority in liquidation amount of the Capital Securities or the Common Securities, as applicable, comprising any Series relating to the time, method and place of conducting any proceeding for any remedy available to the Institutional Trustee, or exercising any trust or power conferred upon the Institutional Trustee under this Declaration; 21 (9)Umpqua Holdings Corporation AU\4265172.3 (iii) the Institutional Trustees sole duty with respect to the custody, safe keeping and physical preservation of any Trust Property shall be to deal with such property in a similar manner as the Institutional Trustee deals with similar property for its own account, subject to the protections and limitations on liability afforded to the Institutional Trustee under this Declaration and the Trust Indenture Act; (iv) the Institutional Trustee shall not be liable for any interest on any money received by it except as it may otherwise agree in writing with the Sponsor; and money held by the Institutional Trustee need not be segregated from other funds held by it except in relation to the Property Accounts maintained by the Institutional Trustee pursuant to Section 2.8(c)(i) and except to the extent otherwise required by law; and (v) the Institutional Trustee shall not be responsible for monitoring the compliance by the Administrators or the Sponsor with their respective duties under this Declaration, nor shall the Institutional Trustee be liable for any default or misconduct of the Administrators or the Sponsor. Section 2.10 Certain Rights of Institutional Trustee . Subject to the provisions of Section 2.9: (a) the Institutional Trustee may conclusively rely and shall fully be protected in acting or refraining from acting in good faith upon any resolution, written opinion of counsel, certificate, written representation of a Holder or transferee, certificate of auditors or any other certificate, statement, instrument, opinion, report, notice, request, direction, consent, order, appraisal, bond, debenture, note, other evidence of indebtedness or other paper or document believed by it to be genuine and to have been signed, sent or presented by the proper party or parties; (b) if (i) in performing its duties under this Declaration, the Institutional Trustee is required to decide between alternative courses of action, (ii) in construing any of the provisions of this Declaration, the Institutional Trustee finds the same ambiguous or inconsistent with any other provisions contained herein, or (iii) the Institutional Trustee is unsure of the application of any provision of this Declaration, then, except as to any matter as to which Holders of the Capital Securities comprising any Series are entitled to vote under the terms of this Declaration, the Institutional Trustee may deliver a notice to the Sponsor requesting the Sponsors opinion as to the course of action to be taken and the Institutional Trustee shall take such action, or refrain from taking such action, as the Institutional Trustee in its sole discretion shall deem advisable and in the best interests of such Holders, in which event the Institutional Trustee shall have no liability except for its own negligence, willful misconduct or bad faith; (c) any direction or act of the Sponsor or the Administrators contemplated by this Declaration shall be sufficiently evidenced by an Officers Certificate; (d) whenever in the administration of this Declaration, the Institutional Trustee shall deem it desirable that a matter be proved or established before undertaking, 22 (9)Umpqua Holdings Corporation AU\4265172.3 suffering or omitting any action hereunder, the Institutional Trustee (unless other evidence is herein specifically prescribed) may, in the absence of bad faith on its part, request and conclusively rely upon an Officers Certificate which, upon receipt of such request, shall be promptly delivered by the Sponsor or the Administrators; (e) the Institutional Trustee shall have no duty to see to any recording, filing or registration of any instrument (including any financing or continuation statement or any filing under tax or securities laws) or any rerecording, refiling or reregistration thereof; (f) the Institutional Trustee may consult with counsel of its selection (which counsel may be counsel to the Sponsor or any of its Affiliates) and the advice of such counsel shall be full and complete authorization and protection in respect of any action taken, suffered or omitted by it hereunder in good faith and in reliance thereon and in accordance with such advice; the Institutional Trustee shall have the right at any time to seek instructions concerning the administration of this Declaration from any court of competent jurisdiction; (g) the Institutional Trustee shall be under no obligation to exercise any of the rights or powers vested in it by this Declaration at the request or direction of the Holders of the Capital Securities comprising any Series pursuant to this Declaration, unless such Holders shall have offered to the Institutional Trustee security or indemnity reasonably satisfactory to it against the costs, expenses and liabilities which might be incurred by it in compliance with such request or direction; provided, that nothing contained in this Section 2.10(g) shall be taken to relieve the Institutional Trustee, upon the occurrence of an Event of Default (of which the Institutional Trustee has knowledge (as provided in Section 2.10(m) hereof)) that has not been cured or waived, of its obligation to exercise the rights and powers vested in it by this Declaration; (h) the Institutional Trustee shall not be bound to make any investigation into the facts or matters stated in any resolution, certificate, statement, instrument, opinion, report, notice, request, consent, order, approval, bond, debenture, note or other evidence of indebtedness or other paper or document, unless requested in writing to do so by one or more Holders, but the Institutional Trustee may make such further inquiry or investigation into such facts or matters as it may see fit; (i) the Institutional Trustee may execute any of the trusts or powers hereunder or perform any duties hereunder either directly or by or through its agents or attorneys and the Institutional Trustee shall not be responsible for any misconduct or negligence on the part of, or for the supervision of, any such agent or attorney appointed with due care by it hereunder; (j) whenever in the administration of this Declaration the Institutional Trustee shall deem it desirable to receive instructions with respect to enforcing any remedy or right or taking any other action hereunder affecting a series, the Institutional Trustee (i) may request instructions from the Holders of the Common Securities and the Capital Securities comprising such Series, which instructions may be given only by the Holders of the same proportion in liquidation amount of such Common Securities and Capital Securities as would be entitled to direct the Institutional Trustee under the terms of such Common Securities and Capital Securities 23 (9)Umpqua Holdings Corporation AU\4265172.3 in respect of such remedy, right or action, (ii) may refrain from enforcing such remedy or right or taking such other action until such instructions are received, and (iii) shall be fully protected in acting in accordance with such instructions; (k) except as otherwise expressly provided in this Declaration, the Institutional Trustee shall not be under any obligation to take any action that is discretionary under the provisions of this Declaration; (l) when the Institutional Trustee incurs expenses or renders services in connection with a Bankruptcy Event, such expenses (including the fees and expenses of its counsel) and the compensation for such services are intended to constitute expenses of administration under any bankruptcy law or law relating to creditors rights generally; (m) the Institutional Trustee shall not be charged with knowledge of an Event of Default unless a Responsible Officer of the Institutional Trustee has actual knowledge of such event or the Institutional Trustee receives written notice of such event from any Holder, except that the Institutional Trustee shall be deemed to have knowledge of any Event of Default pursuant to Sections 5.01(a), 5.01(b) or 5.01(c) of the Indenture (other than an Event of Default resulting from the default in the payment of Additional Amounts if the Institutional Trustee does not have actual knowledge or written notice that such payment is due and payable); (n) any action taken by the Institutional Trustee or its agents hereunder shall bind the Master Trust and the Series and the Holders of the Securities to which such action relates, and the signature of the Institutional Trustee or its agents alone shall be sufficient and effective to perform any such action and no third party shall be required to inquire as to the authority of the Institutional Trustee to so act or as to its compliance with any of the terms and provisions of this Declaration, both of which shall be conclusively evidenced by the Institutional Trustees or its agents taking such action; and (o) no provision of this Declaration shall be deemed to impose any duty or obligation on the Institutional Trustee to perform any act or acts or exercise any right, power, duty or obligation conferred or imposed on it, in any jurisdiction in which it shall be illegal, or in which the Institutional Trustee shall be unqualified or incompetent in accordance with applicable law, to perform any such act or acts, or to exercise any such right, power, duty or obligation, and no permissive power or authority available to the Institutional Trustee shall be construed to be a duty. Section 2.11 Delaware Trustee . Notwithstanding any other provision of this Declaration other than Section 4.2, the Delaware Trustee shall not be entitled to exercise any powers, and the Delaware Trustee shall not have any of the duties and responsibilities of any of the Trustees or the Administrators specified in this Declaration (except as may be required under the Statutory Trust Act). Except as set forth in Section 4.2, the Delaware Trustee shall be a Trustee for the sole and limited purpose of fulfilling the requirements of §3807 of the Statutory Trust Act. Section 2.12 Execution of Documents . Unless otherwise determined in writing by the Institutional Trustee, and except as otherwise required by the Statutory Trust Act, the 24 (9)Umpqua Holdings Corporation AU\4265172.3 Institutional Trustee, or any one or more of the Administrators, as the case may be, is authorized to execute and deliver on behalf of the Master Trust (for itself and/or for, with respect to, and on behalf of any Series), any documents, agreements, instruments or certificates that the Trustees or the Administrators, as the case may be, have the power and authority to execute pursuant to Section 2.6. Section 2.13 Not Responsible for Recitals or Issuance of Securities . The recitals contained in this Declaration and the Securities shall be taken as the statements of the Sponsor, and the Trustees do not assume any responsibility for their correctness. The Trustees make no representations as to the value or condition of any Trust Property or any part thereof. The Trustees make no representations as to the validity or sufficiency of this Declaration, the Debentures or the Securities. Section 2.14 Term . The Institutional Trustee has filed a certificate of trust as required by §3810 of the Statutory Trust Act in connection with the formation of the Master Trust under the Statutory Trust Act, which includes a notice of limitations on liability as set forth in §3804 of the Statutory Trust Act. Upon such filing, the statutory provisions of §3804 of the Statutory Trust Act relating to limitations on liability (and the statutory effect under §3804 of including such notice) have become applicable to the Master Trust and each Series. Subject to the provisions of Article VII hereof, the term of the Master Trust shall terminate no later than five (5) years after the Maturity Date of the Securities comprising the last outstanding Series. Section 2.15 Mergers . (a) The Master Trust may not consolidate, amalgamate, merge with or into, or be replaced by, or convey, transfer or lease its properties and assets substantially as an entirety to any corporation or other Person, except as described in this Section 2.15 and except with respect to the distribution of Debentures to Holders of Securities pursuant to Section 7.1(a)(iv) of this Declaration or Section 4 of the Series Supplement. (b) The Master Trust may, with the consent of the Administrators (which consent will not be unreasonably withheld) and without the consent of the Institutional Trustee, the Delaware Trustee or the Holders of the Capital Securities of any Series, consolidate, amalgamate, merge with or into, or be replaced by, or convey, transfer or lease its properties and assets as an entirety or substantially as an entirety to a trust organized as such under the laws of any state; provided , that: (i) if the Master Trust is not the survivor, such successor entity (the Successor Entity) either: (A) expressly assumes all of the obligations of the Master Trust under the Securities comprising each Series; or (B) substitutes for the Securities comprising each Series other securities in series having substantially the same terms as such Securities (the Successor Securities) so that the Successor Securities of each series rank the same as the Securities comprising the related Series rank with respect to Distributions and payments upon Liquidation, redemption and otherwise; 25 (9)Umpqua Holdings Corporation AU\4265172.3 (ii) the Sponsor expressly appoints, as the registered holder of the Debentures of each series related to the Securities, a trustee of the Successor Entity that possesses the same powers and duties as the Institutional Trustee; (iii) the Capital Securities of each Series or any Successor Securities of the related series are listed or quoted, or any such Successor Securities will be listed or quoted upon notification of issuance, on any national securities exchange or with another organization on which such Capital Securities are then listed or quoted, if any; (iv) such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease does not cause the rating on the Capital Securities of any Series or any Successor Securities of the related series to be downgraded or withdrawn by any nationally recognized statistical rating organization, if such Capital Securities are then rated; (v) such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease does not adversely affect the rights, preferences and privileges of the Holders of the Capital Securities of any Series or any Successor Securities of the related series in any material respect (other than with respect to any dilution of such Holders interests in the Successor Entity); (vi) such Successor Entity, if any, has a purpose substantially identical to that of the Master Trust; (vii) prior to such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease, the Master Trust has received a written opinion of a nationally recognized independent counsel to the Master Trust experienced in such matters to the effect that: (A) such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease does not adversely affect the rights, preferences and privileges of the Holders of the Capital Securities of any Series or any Successor Securities of the related series in any material respect (other than with respect to any dilution of such Holders interests in the Successor Entity); (B) following such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease, none of the Master Trust, each Series, the Successor Entity or each series of a Successor Entity will be required to register as an Investment Company under the Investment Company Act; (C) following such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease, the Master Trust, any Series, the Successor Entity or any series of a Successor Entity will continue to be classified as a grantor trust for United States federal income tax purposes; and 26 (9)Umpqua Holdings Corporation AU\4265172.3 (D) following such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease, the requirements to preserve the limitations on liability set forth in §3804 of the Statutory Trust Act are not contravened in any manner whatsoever; (viii) the Sponsor guarantees the obligations of the Successor Entity under the Successor Securities to the same extent provided by the Indenture, the applicable Guarantees, the Debentures and this Declaration; and (ix) prior to such merger, consolidation, amalgamation, replacement, conveyance, transfer or lease, the Institutional Trustee shall have received an Officers Certificate of the Administrators and an opinion of counsel, each to the effect that all conditions precedent of this paragraph (b) to such transaction have been satisfied. (c) Notwithstanding Section 2.15(b), the Master Trust shall not, except with the consent of Holders of 100% in liquidation amount of the Securities of each Series, consolidate, amalgamate, merge with or into, or be replaced by, or convey, transfer or lease its properties and assets as an entirety or substantially as an entirety to, any other Person or permit any other Person to consolidate, amalgamate, merge with or into, or replace it if such consolidation, amalgamation, merger, replacement, conveyance, transfer or lease would violate the limitations specified in Section 2.15 (b) (vii) (B), (C) or (D). ARTICLE III SPONSOR Section 3.1 Sponsors Purchase of Common Securities . On the closing date for the issuance and sale of Capital Securities of a particular Series, the Sponsor will purchase all of the Common Securities of such Series, in an amount at least equal to 3% of the capital of such Series, at the same time as such Capital Securities are sold. Section 3.2 Responsibilities of the Sponsor . In connection with the issuance and sale of Capital Securities of any Series, the Sponsor shall have the exclusive right and responsibility and sole decision to engage in, or direct the Administrators to engage in, the following activities: (a) to determine the jurisdictions in which to take appropriate action to qualify or register for sale all or part of such Capital Securities and to do any and all such acts, other than actions which must be taken by the Master Trust, and advise the Master Trust of actions it must take (for itself and/or for, with respect to or on behalf of such Series), and prepare for execution and filing any documents to be executed and filed by the Master Trust (for itself and/or for, with respect to or on behalf of such Series), as the Sponsor deems necessary, advisable or incidental thereto in order to comply with the applicable laws of any such jurisdictions; (b) to ensure the filing and request the Administrators to cause the filing by the Master Trust (for itself and/or for, with respect to or on behalf of such Series), as may be appropriate, of an application to the PORTAL system, for listing or quotation upon notice of 27 (9)Umpqua Holdings Corporation AU\4265172.3 issuance of such Capital Securities, as requested by the Holders of not less than a Majority in liquidation amount of such Capital Securities; (c) to negotiate the terms of and/or execute and deliver on behalf of the Master Trust (for itself and/or for, with respect to or on behalf of such Series), the placement, purchase, subscription and other related agreements providing for the issuance and sale of such Capital Securities and the related Debentures; and (d) to establish the terms of the Securities of any Series by the execution and delivery of a Series Supplement to the Institutional Trustee, as well as the related Guarantee. ARTICLE IV TRUSTEES AND ADMINISTRATORS Section 4.1 Number of Trustees . The number of Trustees initially shall be two, and: (a) at any time before the issuance of any Securities, the Sponsor may , by written instrument, increase or decrease the number of Trustees; and (b) after the issuance of any Securities, the number of Trustees may be increased or decreased by the act of the Holders of more than 50% of the aggregate liquidation amount of the Common Securities of all Series then outstanding, voting together as a single class, at a meeting of the Holders of the Common Securities; provided, however, that there shall be a Delaware Trustee if required by Section 4.2; and there shall always be one Trustee who shall be the Institutional Trustee, and such Trustee may also serve as Delaware Trustee if it meets the applicable requirements, in which case Section 2.11 shall have no application to such entity in its capacity as Institutional Trustee. Section 4.2 Delaware Trustee . If required by the Statutory Trust Act, one Trustee (the Delaware Trustee) shall be: (a) a natural person who is a resident of the State of Delaware and a U.S. Person at least 21 years of age; or (b) if not a natural person, an entity which is organized under the laws of the United States or any state thereof or the District of Columbia, has its principal place of business in the State of Delaware, and otherwise meets the requirements of applicable law, including §3807 of the Statutory Trust Act. The initial Delaware Trustee shall be LaSalle National Trust Delaware. Section 4.3 Institutional Trustee; Eligibility . (a) There shall at all times be one Trustee that shall act as Institutional Trustee which shall: 28 (9)Umpqua Holdings Corporation AU\4265172.3 (i) not be an Affiliate of the Sponsor; (ii) not offer or provide credit or credit enhancement to the Master Trust or any Series; and (iii) be a banking corporation or national association organized and doing business under the laws of the United States of America or any state thereof or of the District of Columbia and authorized under such laws to exercise corporate trust powers, having a combined capital and surplus of at least fifty million U.S. dollars ($50,000,000), and subject to supervision or examination by federal, state or District of Columbia authority. If such corporation or national association publishes reports of condition at least annually, pursuant to law or to the requirements of the supervising or examining authority referred to above, then for the purposes of this Section 4.3(a)(iii), the combined capital and surplus of such corporation or national association shall be deemed to be its combined capital and surplus as set forth in its most recent report of condition so published. (b) If at any time the Institutional Trustee shall cease to be eligible to so act under Section 4.3(a), the Institutional Trustee shall immediately resign in the manner and with the effect set forth in Section 4.5. (c) If the Institutional Trustee has or shall acquire any conflicting interest within the meaning of §310(b) of the Trust Indenture Act, the Institutional Trustee shall either eliminate such interest or resign, to the extent and in the manner provided by, and subject to this Declaration. (d) The initial Institutional Trustee shall be LaSalle Bank National Association Section 4.4 Administrators . Each Administrator shall be a U.S. Person. There shall at all times be at least one Administrator. Except where a requirement for action by a specific number of Administrators is expressly set forth in this Declaration and except with respect to any action the taking of which is the subject of a meeting of the Administrators, any action required or permitted to be taken by the Administrators may be taken by, and any power of the Administrators may be exercised by, or with the consent of, any one such Administrator acting alone. Section 4.5 Appointment, Removal and Resignation of the Trustees and the Administrators. (a) No resignation or removal of any Trustee (the Relevant Trustee) and no appointment of a successor Trustee pursuant to this Article shall become effective until the acceptance of appointment by the successor Trustee in accordance with the applicable requirements of this Section. (b) Subject to Section 4.5(a), a Relevant Trustee may resign at any time by giving written notice thereof to the Holders of the Securities of all Series and by appointing a successor Relevant Trustee. Upon the resignation of the Institutional Trustee, the Institutional 29 (9)Umpqua Holdings Corporation AU\4265172.3 Trustee shall appoint a successor by requesting from at least three Persons meeting the eligibility requirements their expenses and charges to serve as the successor Institutional Trustee on a form provided by the Administrators, and selecting the Person who agrees to the lowest expense and charges (the Successor Institutional Trustee). If the instrument of acceptance by the successor Relevant Trustee required by this Section shall not have been delivered to the Relevant Trustee within 60 days after the giving of such notice of resignation or delivery of the instrument of removal, the Relevant Trustee may petition, at the expense of the Master Trust, any federal, state or District of Columbia court of competent jurisdiction for the appointment of a successor Relevant Trustee. Such court may thereupon, after prescribing such notice, if any, as it may deem proper, appoint a Relevant Trustee. The Institutional Trustee shall have no liability for the selection of such successor pursuant to this Section. (c) Unless an Event of Default shall have occurred and be continuing with respect to the Capital Securities of any Series, any Trustee may be removed at any time by an act of the Holders of more than 50% of the aggregate liquidation amount of the Common Securities of all Series then outstanding, voting together as a single class. If any Trustee shall be so removed, the Holders of the Common Securities, by act of the Holders of more than 50% of the aggregate liquidation amount of the Common Securities of all Series then outstanding, voting together as a single class, delivered to the Relevant Trustee, shall promptly appoint a successor Relevant Trustee, and such successor Relevant Trustee shall comply with the applicable requirements of this Section. If an Event of Default with respect to the Capital Securities of one or more Series shall have occurred and be continuing, the Institutional Trustee or the Delaware Trustee, or both of them, may be removed by the act of the Holders of more than 50% of the aggregate liquidation amount of the Capital Securities of all Series then outstanding, voting together as a single class, delivered to the Relevant Trustee (in its individual capacity and on behalf of the Series). If any Trustee shall be so removed, the Holders of Capital Securities, by act of the Holders of more than 50% of the aggregate liquidation amount of the Capital Securities of all Series then outstanding, voting together as a single class, delivered to the Relevant Trustee, shall promptly appoint a successor Relevant Trustee or Trustees, and such successor Relevant Trustee shall comply with the applicable requirements of this Section. If no successor Relevant Trustee shall have been so appointed by the Holders of more than 50% of the aggregate liquidation amount of the Capital Securities of all Series then outstanding, voting together as a single class, and accepted appointment in the manner required by this Section within 30 days after delivery of an instrument of removal, the Relevant Trustee or any Holder who has been a Holder of Securities for at least six months may, on behalf of himself and all others similarly situated, at the expense of the Master Trust, petition any federal, state or District of Columbia court of competent jurisdiction for the appointment of a successor Relevant Trustee. Such court may thereupon, after prescribing such notice, if any, as it may deem proper, appoint a successor Relevant Trustee or Trustees. (d) The Institutional Trustee shall give notice of each resignation and each removal of a Trustee and each appointment of a successor Trustee to all Holders and to the Sponsor. Each notice shall include the name of the successor Relevant Trustee and the address of its Corporate Trust Office if it is the Institutional Trustee. (e) Notwithstanding the foregoing or any other provision of this Declaration, in the event a Delaware Trustee who is a natural person dies or is adjudged by a court to have 30 (9)Umpqua Holdings Corporation AU\4265172.3 become incompetent or incapacitated, the vacancy created by such death, incompetence or incapacity may be filled by the Institutional Trustee following the procedures in this Section (with the successor being a Person who satisfies the eligibility requirement for a Delaware Trustee set forth in this Declaration) (the Successor Delaware Trustee). (f) In case of the appointment hereunder of a successor Relevant Trustee, the retiring Relevant Trustee and each successor Relevant Trustee with respect to the Securities shall execute and deliver an amendment hereto wherein each successor Relevant Trustee shall accept such appointment and which (a) shall contain such provisions as shall be necessary or desirable to transfer and confirm to, and to vest in, each successor Relevant Trustee all the rights, powers, trusts and duties of the retiring Relevant Trustee with respect to the Securities of each Series and the Master Trust and (b) shall add to or change any of the provisions of this Declaration as shall be necessary to provide for or facilitate the administration of the Master Trust and the Series established from time to time by more than one Relevant Trustee, it being understood that nothing herein or in such amendment shall constitute such Relevant Trustees co-trustees and upon the execution and delivery of such amendment the resignation or removal of the retiring Relevant Trustee shall become effective to the extent provided therein and each such successor Relevant Trustee, without any further act, deed or conveyance, shall become vested with all the rights, powers, trusts and duties of the retiring Relevant Trustee; but, on request of the Master Trust or any successor Relevant Trustee, such retiring Relevant Trustee shall duly assign, transfer and deliver to such successor Relevant Trustee all Trust Property, all proceeds thereof and money held by such retiring Relevant Trustee hereunder with respect to the Securities and each Series subject to the payment of all unpaid fees, expenses and indemnities of such retiring Relevant Trustee. (g) No Institutional Trustee or Delaware Trustee shall be liable for the acts or omissions to act of any Successor Institutional Trustee or Successor Delaware Trustee, as the case may be. (h) Holders of Capital Securities will have no right to vote to appoint, remove or replace the Administrators, which voting rights are vested exclusively in the Holders of the Common Securities. (i) Any Successor Delaware Trustee shall file an amendment to the Certificate of Trust with the Secretary of State of the State of Delaware identifying the name and principal place of business of such Delaware Trustee in the State of Delaware. Section 4.6 Vacancies Among Trustees . If a Trustee ceases to hold office for any reason and the number of Trustees is not reduced pursuant to Section 4.1, or if the number of Trustees is increased pursuant to Section 4.1, a vacancy shall occur. A resolution certifying the existence of such vacancy by the Trustees or, if there are more than two, a majority of the Trustees shall be conclusive evidence of the existence of such vacancy. The vacancy shall be filled with a Trustee appointed in accordance with Section 4.5. Section 4.7 Effect of Vacancies . The death, resignation, retirement, removal, bankruptcy, dissolution, liquidation, incompetence or incapacity to perform the duties of a Trustee shall not operate to dissolve, terminate or annul the Master Trust or any Series or 31 (9)Umpqua Holdings Corporation AU\4265172.3 terminate this Declaration. Whenever a vacancy in the number of Trustees shall occur, until such vacancy is filled by the appointment of a Trustee in accordance with Section 4.5, the Institutional Trustee shall have all the powers granted to the Trustees and shall discharge all the duties imposed upon the Trustees by this Declaration. Section 4.8 Meetings of the Trustees and the Administrators . Meetings of the Trustees or the Administrators shall be held from time to time upon the call of any Trustee or Administrator, as applicable. Regular meetings of the Trustees and the Administrators, respectively, may be in person in the United States or by telephone, at a place (if applicable) and time fixed by resolution of the Trustees or the Administrators, as applicable. Notice of any in-person meetings of the Trustees or the Administrators shall be hand delivered or otherwise delivered in writing (including by facsimile, with a hard copy by overnight courier) not less than 48 hours before such meeting. Notice of any telephonic meetings of the Trustees or the Administrators or any committee thereof shall be hand delivered or otherwise delivered in writing (including by facsimile, with a hard copy by overnight courier) not less than 24 hours before a meeting. Notices shall contain a brief statement of the time, place and anticipated purposes of the meeting. The presence (whether in person or by telephone) of a Trustee or an Administrator, as the case may be, at a meeting shall constitute a waiver of notice of such meeting except where a Trustee or an Administrator, as the case may be, attends a meeting for the express purpose of objecting to the transaction of any activity on the ground that the meeting has not been lawfully called or convened. Unless provided otherwise in this Declaration, any action of the Trustees or the Administrators, as the case may be, may be taken at a meeting by vote of a majority of the Trustees or the Administrators present (whether in person or by telephone) and eligible to vote with respect to such matter; provided, that, in the case of the Administrators, a Quorum is present, or without a meeting by the unanimous written consent of the Trustees or the Administrators, as the case may be. Meetings of the Trustees and the Administrators together shall be held from time to time upon the call of any Trustee or Administrator. Section 4.9 Delegation of Power . (a) Any Trustee or any Administrator, as the case may be, may, by power of attorney consistent with applicable law, delegate to any other natural person over the age of 21 that is a U.S. Person his or her power for the purpose of executing any documents, instruments or other writings contemplated in Section 2.6. (b) The Trustees shall have power to delegate from time to time to such of their number or to any officer of the Master Trust that is a U.S. Person, the doing of such things and the execution of such instruments or other writings either in the name of the Master Trust (for itself and/or for, in respect of or on behalf of any Series),or the names of the Trustees or otherwise as the Trustees may deem expedient, to the extent such delegation is not prohibited by applicable law or contrary to the provisions of this Declaration, as set forth herein. Section 4.10 Merger, Conversion, Consolidation or Succession to Business . Any Person into which the Institutional Trustee or the Delaware Trustee, as the case may be, may be merged or converted or with which either may be consolidated, or any Person resulting from any merger, conversion or consolidation to which the Institutional Trustee or the Delaware Trustee, as the case may be, shall be a party, or any Person succeeding to all or substantially all the corporate trust business of the Institutional Trustee or the Delaware Trustee, as the case may 32 (9)Umpqua Holdings Corporation AU\4265172.3 be, shall be the successor of the Institutional Trustee or the Delaware Trustee, as the case may be, hereunder, without the execution or filing of any paper or any further act on the part of any of the parties hereto, provided such Person shall be otherwise qualified and eligible under this Article and, provided, further, that such Person shall file an amendment to the Certificate of Trust with the Secretary of State of the State of Delaware as contemplated in Section 4.5(i) . ARTICLE V DISTRIBUTIONS Section 5.1 Distributions . Holders of the Securities of any Series shall receive Distributions in accordance with the applicable terms of such Securities and solely with respect to the Trust Property of such Series. Distributions shall be made on the Capital Securities and the Common Securities in accordance with the preferences set forth in their respective terms. If and to the extent that the Institutional Trustee receives any payment on or in connection with the Trust Property of any Series (the amount of any such payment being a Payment Amount in respect of such Trust Property), the Institutional Trustee shall and is directed, to the extent funds are available in the Property Account for such Series for that purpose, to make a distribution (a Distribution) of the Payment Amount to Holders of the Securities of such Series. For the avoidance of doubt, funds in such Property Account shall not be distributed to Holders to the extent of any taxes payable by such Series, in the case of withholding taxes, as determined by the Institutional Trustee or any Paying Agent and, in the case of taxes other than withholding taxes, as determined by the Administrators in a written notice to the Institutional Trustee. The Administrators shall cause separate and distinct records to be maintained for each Series and shall cause the assets associated with each Series to be held in such separate and distinct records (directly or indirectly, including through a nominee or otherwise) and accounted for in such separate and distinct records separately from the assets of any other Series or the Master Trust generally. Holders of the Securities of any Series shall only be entitled to the benefit of the Trust Property of such Series, and not the assets of the Master Trust generally or any other Series, and the Trust Property of such Series shall be charged with the liabilities belonging to such Series as contemplated in Section 2.6(a)(i)(R), and such liabilities shall be enforceable against the assets of such Series only, and not against the assets of any other Series or the Master Trust generally, and none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to any other Series or, except as contemplated in Section 2.6(a)(i)(R), the Master Trust generally, shall be enforceable against the assets of such Series. ARTICLE VI ISSUANCE OF SECURITIES SECTION Section 6.1 General Provisions Regarding Securities . (a) The equity interests of the Master Trust shall be divided into series, each a Series, as provided in §3806(b)(2) of the Statutory Trust Act. It is the intent of the parties hereto, and upon acceptance of its Security each Holders intent shall be deemed to be, that the Master 33 (9)Umpqua Holdings Corporation AU\4265172.3 Trust and each Series receive the full benefit of the limitations on liability as set forth in §3804 of the Statutory Trust Act. Each Administrator shall have the power and authority to establish and designate such separate and distinct Series and to fix the rights, preferences and powers of the Securities of each such Series, and the establishment and designation of the particular separate and distinct Series and the applicable rights, preferences and powers of its Securities shall become effective upon an Administrators execution and delivery of a Series Supplement (substantially in the form of Annex I) to the Institutional Trustee. Each Series Supplement shall be deemed to be part of this Declaration with respect to the Series established thereunder. The number of Series shall be unlimited. An Administrator shall on behalf of the Master Trust issue one or more Series, each such Series to be comprised of a class of preferred undivided beneficial interests in the assets of such Series and having such terms as are set forth in the Series Supplement applicable to such Series and evidenced by a Certificate substantially in the form of Exhibit A-l (the Capital Securities), and a class of common undivided beneficial interests in the assets of such Series and having such terms as are set forth in the Series Supplement applicable to such Series and evidenced by a Certificate substantially in the form of Exhibit A-2 (the Common Securities). No securities or other interests in the assets of the Master Trust or any Series may be issued other than the Capital Securities and the Common Securities of each Series. The Capital Securities of any Series rank pari passu with, and payment thereon shall be made Pro Rata with, the Common Securities of such Series with respect to the Trust Property of such Series except that, where an Event of Default has occurred and is continuing with respect to such Securities, the rights of Holders of such Common Securities to payment in respect of the related Distributions and payments upon liquidation of such Series, redemption of such Securities and otherwise are subordinated to the rights to payment of the Holders of such Capital Securities. (b) Each Series Supplement and related Certificates shall be signed on behalf of the Master Trust by one or more Administrators. Such signature shall be the facsimile or manual signature of any Administrator. In case any Administrator who shall have signed any of the Certificates shall cease to be such Administrator before the Certificates so signed shall be delivered by the Master Trust, such Certificates nevertheless may be delivered as though the person who signed such Certificates had not ceased to be such Administrator. Any Certificate may be signed on behalf of the Master Trust by such person who, at the actual date of execution of such Certificate, shall be an Administrator, although at the date of the execution and delivery of this Declaration any such person was not such an Administrator. A Capital Security shall not be valid until the Certificate evidencing it is authenticated by the manual or facsimile signature of an Authorized Officer of the Institutional Trustee. Such signature shall be conclusive evidence that the Certificate evidencing such Capital Security has been authenticated under this Declaration. Upon written order of the Master Trust signed by one Administrator, the Institutional Trustee shall authenticate one or more Certificates evidencing the Capital Securities of a particular Series for original issue. The Institutional Trustee may appoint an authenticating agent that is a U.S. Person acceptable to the Sponsor to authenticate Certificates evidencing Capital Securities. A Common Security need not be so authenticated and shall be valid upon execution by one or more Administrators. (c) The Capital Securities issued pursuant to Regulation S of the Securities Act or to QIBs shall be, except as provided in Section 6.4, Book-Entry Capital Securities issued 34 (9)Umpqua Holdings Corporation AU\4265172.3 in the form of one or more Global Capital Securities registered in the name of the Depositary or its nominee and deposited with the Depositary or, if not so deposited, held by the Institutional Trustee as a custodian for the Depositary, for credit by the Depositary to the respective accounts of the Depositary Participants (or such other accounts as they may direct). The Master Trust, as issuer, and the Institutional Trustee, as custodian, are hereby authorized to execute, deliver and perform any letter of representations and other similar agreements or writings in connection with Capital Securities of a Series issued in the form of Global Capital Securities. (d) The consideration received by the Master Trust for the issuance of the Securities comprising any Series shall constitute a contribution to the capital of such Master Trust and shall not constitute a loan to such Master Trust. (e) Upon issuance of the Securities as provided in this Declaration, the Securities so issued shall be deemed to be validly issued, fully paid and non-assessable, and each Holder thereof shall be entitled to the benefits provided by this Declaration. (f) Every Person, by virtue of having become a Holder in accordance with the terms of this Declaration, shall be deemed to have expressly assented and agreed to the terms of, and shall be bound by, this Declaration and the related Guarantee. Section 6.2 Paying Agent, Transfer Agent, Calculation Agent and Registrar . (a) The Master Trust shall maintain (i) an office or agency where the Securities may be presented for payment (the Paying Agent) and (ii) an office or agency where Securities may be presented for registration of transfer or exchange (the Transfer Agent). The Master Trust shall keep or cause to be kept at such office or agency a register (the Securities Register) for the purpose of registering Securities and transfers and exchanges of Securities, such Securities Register to be held by a registrar (the Registrar). The Administrators may appoint the Paying Agent, the Registrar and the Transfer Agent, and may appoint one or more additional Paying Agents, one or more co-Registrars, or one or more co-Transfer Agents in such other locations as it shall determine. The term Paying Agent includes any additional Paying Agent, the term Registrar includes any additional Registrar or co-Registrar and the term Transfer Agent includes any additional Transfer Agent or co-Transfer Agent. The Administrators may change any Paying Agent, Transfer Agent or Registrar at any time without prior notice to any Holder. The Administrators shall notify the Institutional Trustee of the name and address of any Paying Agent, Transfer Agent and Registrar not a party to this Declaration. The Administrators hereby initially appoint the Institutional Trustee to act as Paying Agent, Transfer Agent and Registrar for the Capital Securities and the Common Securities of each Series at its Corporate Trust Office. The Institutional Trustee or any of its Affiliates in the United States may act as Paying Agent, Transfer Agent or Registrar. (b) Whenever the Master Trust issues Securities of any Series with a Coupon Rate that is not fixed, it shall also appoint a Calculation Agent, which shall determine the Coupon Rate in accordance with the terms of such Securities. Section 6.3 Form and Dating . 35 (9)Umpqua Holdings Corporation AU\4265172.3 (a) The Capital Securities of each Series shall be evidenced by one or more Certificates, and the Institutional Trustees certificate of authentication thereon shall be, substantially in the form of Exhibit A-l, and the Common Securities of each Series shall be evidenced by one or more Certificates substantially in the form of Exhibit A-2, each of which is hereby incorporated in and expressly made a part of this Declaration. Certificates may be typed, printed, lithographed or engraved or may be produced in any other manner as is reasonably acceptable to the Administrators, as conclusively evidenced by their execution thereof. Certificates evidencing Securities of each Series may have letters, numbers, notations or other marks of identification or designation and such legends or endorsements required by law, stock exchange rule, agreements to which the Master Trust (for itself and/or for, with respect to or on behalf of such Series) is subject, if any, or usage (provided, that any such notation, legend or endorsement is in a form acceptable to the Sponsor). The Master Trust at the direction of the Sponsor shall furnish any such legend not contained in Exhibit A-l to the Institutional Trustee in writing. Each Capital Security Certificate shall be dated the date of its authentication. The terms and provisions of the Securities set forth in the applicable Series Supplement and the forms of Certificates set forth in Exhibits A-l and A-2 are expressly made part of the terms of this Declaration and to the extent applicable, the Institutional Trustee, the Delaware Trustee, the Administrators and the Sponsor, by their execution and delivery of this Declaration, expressly agree to such terms and provisions and to be bound thereby. Capital Securities will be issued only in blocks having an aggregate liquidation amount of not less than $100,000. (b) The Capital Securities being offered and sold by the Master Trust initially will be issued in registered form, without coupons and with the Restricted Securities Legend. Section 6.4 Book-Entry Capital Securities . (a) Book-Entry Capital Securities and Definitive Capital Securities of the same Series may be exchanged or transferred, in whole or in part, for one another only if such exchange or transfer complies with such procedures as are substantially consistent with this Section 6.4 and Article VIII. In addition, if (i) the Depositary advises the Administrators and the Institutional Trustee in writing that the Depositary is no longer willing or able to properly discharge its responsibilities with respect to a Global Capital Security, and no qualified successor is appointed by the Administrators within ninety (90) days of receipt of such notice, (ii) the Depositary ceases to be a clearing agency registered under the Exchange Act and the Administrators fail to appoint a qualified successor within ninety (90) days of obtaining knowledge of such event or (iii) an Indenture Event of Default has occurred and is continuing, a Global Capital Security may be exchanged, in whole or in part, for Definitive Capital Securities of the same Series registered in the names of the Beneficial Owners of the Book-Entry Capital Securities evidenced thereby. Upon the occurrence of any event specified in clause (i), (ii) or (iii) above, the Administrators shall notify the Depositary and instruct the Depositary to notify all Beneficial Owners and the Institutional Trustee of the occurrence of such event and of the availability of Definitive Capital Securities Certificates to Beneficial Owners. Upon the issuance of Definitive Capital Securities Certificates evidencing Capital Securities of the same Series, the Administrators and the Institutional Trustee shall recognize the Holders of the Definitive Capital Securities as Holders. Notwithstanding the foregoing, if an Owner of a beneficial interest in a Global Capital Security wishes at any time to transfer an interest in such Global Capital Security to a Person other than a QIB, such transfer shall be effected, subject to the Applicable Depository 36 (9)Umpqua Holdings Corporation AU\4265172.3 Procedures, in accordance with the provisions of this Section 6.4 and Article VIII, and the transferee shall receive a Definitive Capital Securities Certificate in connection with such transfer. A holder of a Definitive Capital Securities Certificate that is a QIB may, upon request, and in accordance with the provisions of this Section 6.4 and Article VIII, exchange such Definitive Capital Securities Certificate for a beneficial interest in a Global Capital Security. (b) If (A) any Global Capital Security is to be exchanged or transferred for Definitive Capital Securities Certificates evidencing Capital Securities of the same Series or canceled in part or (B) any Definitive Capital Securities Certificate is to be exchanged in whole or in part for any Global Capital Security evidencing Capital Securities of the same Series, then (i) such Global Capital Security, in the case of clause (A), or such Definitive Capital Securities Certificate, in the case of clause (B), shall be so surrendered for exchange, transfer or cancellation as provided in this Section 6.4 and Article VIII, (ii) subject to Section 8.2(d), the aggregate liquidation amount represented by such Global Capital Security so surrendered for exchange, transfer or cancellation shall be reduced by an amount equal to the liquidation amount represented by that portion of the Global Capital Security to be so exchanged, transferred or canceled, or the aggregate liquidation amount represented by any Global Capital Security evidencing Capital Securities of the same Series shall be increased by an amount equal to the liquidation amount represented by such Definitive Capital Securities Certificates so exchanged for such Global Capital Security, as the case may be, by means of an appropriate adjustment made on the records of the Registrar, whereupon the Institutional Trustee, in accordance with the Applicable Depositary Procedures, shall instruct the Depositary or its authorized representative to make a corresponding adjustment to its records and (iii) upon receipt of registration instructions, the Administrators, or any one of them, shall execute and the Institutional Trustee shall authenticate and deliver (1) Definitive Capital Securities Certificates evidencing Capital Securities of the same Series in exchange for the Global Capital Security (or any portion thereof) so surrendered for exchange in accordance with the instructions of the Depositary or (2) a new Global Capital Security evidencing Capital Securities of the same Series if no Global Capital Security evidencing Capital Securities of the same Series is then outstanding. The Registrar, Administrators and the Institutional Trustee may conclusively rely on, and shall be fully protected in relying on, such instructions. (c) Every Definitive Capital Securities Certificate executed and delivered upon registration or transfer of, or in exchange for or in lieu of, a Global Capital Security evidencing Capital Securities of the same Series or any portion thereof shall be executed and delivered in the form of, and shall be, a Global Capital Security, unless such Definitive Capital Securities Certificate is registered in the name of a Person other than the Depositary for such Global Capital Security or a nominee thereof. (d) The Depositary or its nominee, as registered owner of a Global Capital Security, shall be the Holder of such Global Capital Security for all purposes under this Declaration and such Global Capital Security, and Beneficial Owners with respect to a Global Capital Security shall hold their interests pursuant to the Applicable Depositary Procedures. The Registrar, the Administrators and the Institutional Trustee shall be entitled to deal with the Depositary for all purposes of this Declaration relating to such Global Capital Securities (including the payment of the liquidation amount of and Distributions on the Book Entry Capital Securities represented thereby and the giving of instructions or directions by Owners of Book- 37 (9)Umpqua Holdings Corporation AU\4265172.3 Entry Capital Securities represented thereby and the giving of notices) as the sole Holder of the Book-Entry Capital Securities represented thereby and shall have no obligations to the Beneficial Owners thereof. None of the Administrators, the Institutional Trustee or the Registrar shall have any liability in respect of any book-entry transfers effected by the Depositary. (e) The rights of the Beneficial Owners of Book-Entry Capital Securities shall be exercised only through the Depositary and shall be limited to those established by law, the Applicable Depositary Procedures and agreements between such Beneficial Owners and the Depositary and/or its Depositary Participants; provided, solely for the purpose of determining whether the Holders of the requisite liquidation amount of Capital Securities of the applicable Series have voted on any matter provided for in this Declaration, to the extent that Capital Securities are represented by a Global Capital Security, the Administrators and the Institutional Trustee may conclusively rely on, and shall be fully protected in relying on, any written instrument (including a proxy) delivered to the Institutional Trustee by the Depositary setting forth the Beneficial Owners votes or assigning the right to vote on any matter to any other Persons either in whole or in part. To the extent that Capital Securities are represented by a Global Capital Security, subject to this Section 6.4, the initial Depositary will make book-entry transfers among the Depositary Participants and receive and transmit payments on the Capital Securities that are represented by such Global Capital Security to such Depositary Participants, and none of the Sponsor, the Administrators or the Institutional Trustee shall have any responsibility or obligation with respect thereto. (f) To the extent that a notice or other communication to the Holders is required under this Declaration, for so long as Capital Securities are represented by a Global Capital Security, the Administrator and the Institutional Trustee shall give all such notices and communications in respect of such Capital Securities to the Depositary, and shall have no obligations to the Beneficial Owners. Section 6.5 Mutilated, Destroyed, Lost or Stolen Certificates . If (a) any mutilated Certificate should be surrendered to the Registrar, or if the Registrar shall receive evidence to its satisfaction of the destruction, loss or theft of any Certificate and (b) the related Holder shall deliver to the Registrar, the Administrators and the Institutional Trustee such security or indemnity as may be reasonably required by them to keep each of them harmless, then, in the absence of notice that such Certificate shall have been acquired by a bona fide purchaser, an Administrator on behalf of the Master Trust shall execute (and in the case of a Capital Security Certificate, the Institutional Trustee shall authenticate) and deliver to such Holder, in exchange for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new Certificate evidencing Securities of the same Series of like denomination. In connection with the issuance of any new Certificate under this Section, the Registrar or the Administrators may require such Holder to pay a sum sufficient to cover any tax or other governmental charge that may be imposed in connection therewith. Any Certificate executed and delivered pursuant to this Section shall constitute conclusive evidence of an ownership interest in the relevant Securities, as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time. Section 6.6 Temporary Certificates . Until definitive Certificates are ready for delivery, the Administrators may prepare and execute on behalf of the Master Trust and, in the 38 (9)Umpqua Holdings Corporation AU\4265172.3 case of Capital Security Certificates, the Institutional Trustee shall authenticate, temporary Certificates. Temporary Certificates shall be substantially in the form of definitive Certificates but may have variations that the Administrators consider appropriate for temporary Certificates. Without unreasonable delay, the Administrators shall prepare and execute on behalf of the Master Trust and, in the case of the Capital Security Certificates, the Institutional Trustee shall authenticate definitive Certificates in exchange for temporary Certificates. Section 6.7 Cancellation . The Administrators at any time may deliver Certificates evidencing Securities to the Institutional Trustee for cancellation. The Registrar shall forward to the Institutional Trustee any Certificates evidencing Securities surrendered to it for registration of transfer, redemption or payment. The Institutional Trustee shall promptly cancel all Certificates surrendered for registration of transfer, payment, replacement or cancellation and shall dispose of such canceled Certificates as the Administrators direct. The Administrators may not issue new Certificates to replace Certificates evidencing Securities that have been paid or, except for Certificates surrendered for purposes of the transfer or exchange of the Securities evidenced thereby, that have been delivered to the Institutional Trustee for cancellation. Section 6.8 Rights of Holders; Waivers of Past Defaults . (a) The legal title to the Trust Property of any Series is vested exclusively in the Institutional Trustee (in its capacity as such) in accordance with Section 2.5 and Section 2.6, and the Holders of the Securities of such Series shall not have any right or title therein other than the undivided beneficial interest in the assets associated with such Series conferred by their Securities and they shall have no right to call for any partition or division of property, profits or rights of the Master Trust or such Series except as described below. The Securities shall be personal property giving only the rights specifically set forth therein and in this Declaration. The Securities shall have no, and the issuance of the Securities shall not be subject to, preemptive or other similar rights and when issued and delivered to Holders against payment of the purchase price therefor, the Securities will be validly issued, fully paid and nonassessable. (b) For so long as the Capital Securities of any Series remain outstanding, if, upon an Indenture Event of Default pursuant to Sections 5.01(b), (e), (f), (g), (h) or (i) of the Indenture, the Debenture Trustee fails or the registered holders of not less than 25% in principal amount of the outstanding Debentures purchased by the Master Trust for, with respect to or on behalf of such Series fail to declare the principal of such Debentures to be immediately due and payable, the Holders of not less than 25% (in liquidation amount) of the Capital Securities of such Series then outstanding shall have the right to make such declaration by a notice in writing to the Institutional Trustee, the Sponsor and the Debenture Trustee. (c) At any time after the acceleration of maturity of such Debentures has been made and before a judgment or decree for payment of the money due has been obtained by the Debenture Trustee as provided in the Indenture, if the Institutional Trustee, subject to the provisions hereof, fails to annul any such acceleration and waive such default, the Holders of not less than 25% (in liquidation amount) of the Capital Securities of such Series then outstanding, by written notice to the Institutional Trustee, the Sponsor and the Debenture Trustee, may rescind and annul such acceleration and its consequences if: 39 (9)Umpqua Holdings Corporation AU\4265172.3 (i) the Sponsor has paid or deposited with the Debenture Trustee a sum sufficient to pay (A) all overdue installments of interest on all of the outstanding Debentures of the series to which the Securities relate; (B) any accrued Deferred Interest on all of the outstanding Debentures of the series to which the Securities relate; (C) all payments on the outstanding Debentures of the series to which the Securities relate that have become due otherwise than by such acceleration and interest and Deferred Interest thereon at the rate borne by such Debentures; and (D) all sums paid or advanced by the Debenture Trustee under the Indenture and the reasonable compensation, documented expenses, disbursements and advances of the Debenture Trustee and the Institutional Trustee, their agents and counsel; and (ii) all Events of Default with respect to the outstanding Debentures of the series to which the Securities relate, other than the non-payment of the principal of or premium, if any, on such Debentures that has become due solely by such acceleration, have been cured or waived as provided in Section 5.07 of the Indenture. (d) The Holders of a Majority in liquidation amount of the Capital Securities of any Series may, on behalf of the Holders of all of the Capital Securities of such Series, waive any past Default or Event of Default relating to such Capital Securities, except a Default or Event of Default arising from the non-payment of principal of or premium, if any, or interest on the Debentures purchased by the Master Trust for, with respect to or on behalf of such Series (unless such Default or Event of Default has been cured and a sum sufficient to pay all matured installments of interest, premium and principal due otherwise than by acceleration has been deposited with the Debenture Trustee) or a Default or Event of Default relating to such Capital Securities in respect of a covenant or provision that under the Indenture cannot be modified or amended without the consent of the registered holder of each outstanding Debenture. No such rescission shall affect any subsequent default or impair any right consequent thereon. (e) Upon receipt by the Institutional Trustee of written notice declaring such an acceleration, or rescission and annulment thereof, by Holders of the Capital Securities of any Series, a record date shall be established for determining Holders of outstanding Capital Securities of such Series entitled to join in such notice, which record date shall be at the close of business on the day the Institutional Trustee receives such notice. Such Holders on such record date, or their duly designated proxies, and only such Persons, shall be entitled to join in such notice, whether or not such Holders remain Holders after such record date; provided, that, unless such declaration of acceleration, or rescission and annulment, as the case may be, shall have become effective by virtue of the requisite percentage having joined in such notice prior to the day that is 90 days after such record date, such notice of declaration of acceleration, or rescission 40 (9)Umpqua Holdings Corporation AU\4265172.3 and annulment, as the case may be, shall automatically and without further action by any Holder be canceled and of no further effect. Nothing in this paragraph shall prevent any such Holder, or a proxy of any such Holder, from giving, after expiration of such 90-day period, a new written notice of declaration of acceleration, or rescission and annulment thereof, as the case may be, that is identical to a written notice that has been canceled pursuant to the proviso to the preceding sentence, in which event a new record date shall be established pursuant to the provisions of this Section. (f) Except as otherwise provided in this Section, the Holders of a Majority in liquidation amount of the Capital Securities of any Series then outstanding may, on behalf of the Holders of all of the Capital Securities of such Series, waive any past Default or Event of Default relating to such Capital Securities and its consequences. Upon such waiver, any such Default or Event of Default shall cease to exist, and any Default or Event of Default arising therefrom shall be deemed to have been cured, for every purpose of this Declaration, but no such waiver shall extend to any subsequent or other Default or Event of Default or impair any right consequent thereon. ARTICLE VII DISSOLUTION AND TERMINATION OF MASTER TRUST AND SERIES Section 7.1 Dissolution and Termination of Master Trust and each Series . (a) Subject to the last sentence in Section 2.14, the Master Trust and each Series shall dissolve on the first to occur of: (i) a Bankruptcy Event with respect to the Sponsor, the Master Trust or the Debenture Issuer; (ii) other than in connection with a merger, consolidation or similar transaction not prohibited by the Indenture or this Declaration, as the case may be, the filing of a certificate of dissolution or its equivalent with respect to the Sponsor or upon the revocation of the charter of the Sponsor and the expiration of 90 days after the date of revocation without a reinstatement thereof; (iii) the entry of a decree of judicial dissolution of the Sponsor, the Master Trust or the Debenture Issuer; or (iv) before the issuance of any Securities, with the consent of all of the Trustees and the Sponsor. In addition, if any of the following events occur with respect to a Series prior to any of the events specified in the immediately preceding paragraph, such Series shall dissolve on the first to occur of: (1) a Bankruptcy Event with respect to such Series; (2) the distribution of all of the Debentures purchased by the Master Trust for, with respect to, or on behalf of such Series to the 41 (9)Umpqua Holdings Corporation AU\4265172.3 Holders of the Securities comprising such Series, upon exercise of the right of the Holders of the Common Securities of such Series to dissolve such Series if provided in the applicable Series Supplement; (3) the entry of a decree of judicial dissolution of any Holder of Common Securities of such Series; or (4) when all of the Securities comprising such Series are then subject to redemption and the amounts necessary for the redemption thereof shall have been paid to the Holders thereof in accordance with the terms of such Securities. (b) As soon as is practicable after the occurrence of an event referred to in Section 7.1(a), and after satisfaction of liabilities to creditors of the dissolved Master Trust or the dissolved Series, as the case may be, as required by applicable law, including §3808 of the Statutory Trust Act, and subject to the terms set forth in this Declaration (including the Series Supplement for any Series), (i) in the case of dissolution and completion of winding up of the Master Trust and each Series pursuant to Section 2.14 or Section 7.1(a)(i), (ii), (iii) or (iv), each Series shall thereby terminate and the Institutional Trustee shall terminate the Master Trust by filing a certificate of cancellation with the Secretary of State of the State of Delaware, and (ii) in the case of dissolution and completion of winding up of any Series pursuant to Section 7.1(a)(1), (2), (3) or (4), the applicable Series shall thereby terminate and an Administrator shall notify the Institutional Trustee of the termination of such Series. (c) The provisions of Section 2.9 and Article IX shall survive the termination of the Master Trust and each Series. ARTICLE VIII TRANSFER OF INTERESTS Section 8.1 General . (a) Subject to Section 6.4 and Section 8.1(c), when a Holder of Capital Securities delivers to the Registrar in accordance with this Declaration a request to register a transfer of such Holders Capital Securities or to exchange them for an equal aggregate liquidation amount of Capital Securities of the same Series represented by different Certificates, the Registrar shall register the transfer or make the exchange when the requirements provided for herein for such transfer or exchange are met. To facilitate registrations of transfers and exchanges, the Master Trust shall execute and the Institutional Trustee shall authenticate Capital Security Certificates of such Series at the Registrars request. (b) For so long as the Capital Securities of any Series remain outstanding, the Sponsor shall maintain 100% ownership of the Common Securities of such Series; provided, however, that any permitted successor of the Debenture Issuer under the Indenture may succeed to the Sponsors ownership of all Common Securities. (c) Capital Securities may only be transferred, in whole or in part, in accordance with the terms and conditions set forth in this Declaration and in the terms of such Capital Securities. To the fullest extent permitted by applicable law, any transfer or purported 42 (9)Umpqua Holdings Corporation AU\4265172.3 transfer of any Capital Security not made in accordance with this Declaration shall be null and void and will be deemed to be of no legal effect whatsoever and any such purported transferee shall be deemed not to be the Holder of such Capital Securities for any purpose, including, but not limited to, the receipt of Distributions on such Capital Securities, and such transferee shall be deemed to have no interest whatsoever in such Capital Securities. (d) The Registrar shall provide for the registration of Securities and transfers of Securities, which will be effected without charge but only upon payment (with such indemnity as the Registrar may require) in respect of any tax or other governmental charges that may be imposed in relation to it. Upon surrender of a Certificate for registration of transfer of any Securities of a Series evidenced thereby, the Registrar shall cause one or more new Certificates to be issued in the name of the designated transferee or transferees. Any Certificate issued upon any registration of transfer or exchange of a Security pursuant to the terms of this Declaration shall evidence the same Security as the Security so transferred or exchanged, and, upon such registration of transfer or exchange, the Security represented by such new Certificate shall be entitled to the same benefits under this Declaration as the Security so transferred or exchanged. Every Certificate surrendered for registration of transfer of the Security evidenced thereby shall be accompanied by a written instrument of transfer in form satisfactory to the Registrar duly executed by the Holder or such Holder's attorney duly authorized in writing. Each Certificate surrendered for registration of transfer of the Security evidenced thereby shall be canceled by the Institutional Trustee pursuant to Section 6.7. A transferee of a Security shall be entitled to the rights and subject to the obligations of a Holder hereunder upon the receipt by such transferee of a Certificate evidencing the transferred Security. By acceptance of such Certificate, each transferee shall be deemed to have agreed to be bound by this Declaration. (e) Neither the Master Trust nor the Registrar shall be required (i) to issue Certificates representing Securities or register the transfer of or exchange any Securities during a period beginning at the opening of business 15 days before the day of any selection of Securities for redemption and ending at the close of business on the earliest date on which the relevant notice of redemption is deemed to have been given to all Holders of the Securities of the applicable Series to be redeemed, or (ii) to register the transfer or exchange of any Security so selected for redemption in whole or in part, except the unredeemed portion of any Security being redeemed in part. Section 8.2 Transfer Procedures and Restrictions . (a) Certificates evidencing Capital Securities shall bear the Restricted Securities Legend (as defined below), which shall not be removed unless there is delivered to the Master Trust such satisfactory evidence, which may include an opinion of counsel reasonably acceptable to the Administrators and the Institutional Trustee, as may be reasonably required by the Master Trust or the Institutional Trustee, that neither the legend nor the restrictions on transfer set forth therein are required to ensure that transfers thereof comply with the provisions of the Securities Act or that such Securities are not "restricted" within the meaning of Rule 144 under the Securities Act. Upon provision of such satisfactory evidence, the Institutional Trustee, at the written direction of the Administrators, shall authenticate and deliver Capital Security Certificates that do not bear the Restricted Securities Legend (other than the legend contemplated by Section 8.2(d)) . 43 (9)Umpqua Holdings Corporation AU\4265172.3 (b) When a Capital Security Certificate is presented to the Registrar (x) to register the transfer of the Capital Securities represented thereby, or (y) to exchange such Capital Securities for an equal number of Capital Securities of that Series represented by different Certificates, the Registrar shall register the transfer or make the exchange as requested if its reasonable requirements for such transaction are met; provided , however , that the Capital Security Certificate surrendered for registration of such transfer or exchange shall be duly endorsed or accompanied by a written instrument of transfer in form reasonably satisfactory to the Administrators, the Institutional Trustee and the Registrar, duly executed by the Holder thereof or his attorney duly authorized in writing. (c) Except as permitted by Section 8.2(a), each Capital Security Certificate shall bear a legend (the "Restricted Securities Legend") in substantially the following form: [THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (DTC) OR A NOMINEE OF DTC. THIS SECURITY IS EXCHANGEABLE FOR CAPITAL SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO TRANSFER OF THIS CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN THE CIRCUMSTANCES SPECIFIED IN THE DECLARATION. UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE MASTER TRUST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.] 1 THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT), OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION 1 Only applicable to Global Capital Securities 44 (9)Umpqua Holdings Corporation AU\4265172.3 HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN PRIOR TO THE DATE WHICH IS THE LATER OF (I) TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE SECURITIES ACT) AFTER THE LATER OF (Y) THE DATE OF ORIGINAL ISSUANCE HEREOF AND (Z) THE LAST DATE ON WHICH THE MASTER TRUST OR ANY AFFILIATE (AS DEFINED IN RULE ACT) OF THE MASTER TRUST WAS THE HOLDER OF THIS SECURITY OR SUCH INTEREST OR PARTICIPATION (OR ANY PREDECESSOR THERETO) AND (II) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY ANY SUBSEQUENT CHANGE IN APPLICABLE LAW, ONLY (A) TO THE DEBENTURE ISSUER OR THE MASTER TRUST, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (RULE 144A), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, AS DEFINED IN RULE 144A, THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN ACCREDITED INVESTOR WITHIN THE MEANING OF SUBPARAGRAPH (A) (1), (2), (3), (7) OR (8) OF RULE , OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-US PERSONS THAT OCCUR OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE DEBENTURE ISSUER'S AND THE MASTER TRUST'S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED AND RESTATED DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE DEBENTURE ISSUER OR THE MASTER TRUST. THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS. THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (ERISA), OR SECTION 4, AS AMENDED (THE CODE) (EACH A PLAN), OR AN ENTITY WHOSE UNDERLYING ASSETS 45 (9)Umpqua Holdings Corporation AU\4265172.3 INCLUDE PLAN ASSETS BY REASON OF ANY PLANS INVESTMENT IN THE ENTITY AND NO PERSON INVESTING PLAN ASSETS OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY OR SUCH INTEREST OR PARTICIPATION IS NOT PROHIBITED BY SECTION DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR THEREOF, AS THE CASE MAY BE, THAT EITHER (I) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (II) SUCH PURCHASE AND HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE AMENDED AND RESTATED
